UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D. C. 20549 FORM N-CSR Investment Company Act file number:811-07507 DWS Investments VIT Funds (Exact Name of Registrant as Specified in Charter) 345 Park Avenue New York, NY 10154-0004 (Address of Principal Executive Offices) (Zip Code) Registrant’s Telephone Number, including Area Code: (212) 250-3220 Paul Schubert 60 Wall Street New York, NY 10005 (Name and Address of Agent for Service) Date of fiscal year end: 12/31 Date of reporting period: 12/31/2012 ITEM 1. REPORT TO STOCKHOLDERS DECEMBER 31, 2012 ANNUAL REPORT DWS INVESTMENTS VIT FUNDS DWS Small Cap Index VIP Contents 3 Performance Summary 4 Management Summary 5 Portfolio Summary 6 Investment Portfolio 40 Statement of Assets and Liabilities 41 Statement of Operations 42 Statement of Changes in Net Assets 44 Financial Highlights 45 Notes to Financial Statements 50 Report of Independent Registered Public Accounting Firm 51 Information About Your Fund's Expenses 52 Tax Information 52 Proxy Voting 53 Investment Management Agreement Approval 56 Summary of Management Fee Evaluation by Independent Fee Consultant 58 Board Members and Officers This report must be preceded or accompanied by a prospectus. To obtain an additional prospectus or summary prospectus, if available, call (800) 728-3337 or your financial representative. We advise you to consider the Fund's objectives, risks, charges and expenses carefully before investing. The summary prospectus and prospectus contain this and other important information about the Fund. Please read the prospectus carefully before you invest. Investing in derivatives entails special risks relating to liquidity, leverage and credit that may reduce returns and/or increase volatility. Various factors, including costs, cash flows and security selection, may cause the Fund's performance to differ from that of the index. The Fund may lend securities to approved institutions. Smaller company stocks tend to be more volatile than medium-sized or large company stocks. Stocks may decline in value. See the prospectus for details. DWS Investments is part of the Deutsche Asset & Wealth Management division of Deutsche Bank AG. NOT FDIC/NCUA INSURED NO BANK GUARANTEE MAY LOSE VALUE NOT A DEPOSIT NOT INSURED BY ANY FEDERAL GOVERNMENT AGENCY Performance Summary December 31, 2012 (Unaudited) Fund performance shown is historical, assumes reinvestment of all dividend and capital gain distributions, and does not guarantee future results. Investment return and principal value fluctuate with changing market conditions so that, when redeemed, shares may be worth more or less than their original cost. Current performance may be lower or higher than the performance data quoted. Please contact your participating insurance company for the Fund's most recent month-end performance. Performance figures for Classes A and B differ because each class maintains a distinct expense structure. Performance doesn't reflect charges and fees ("contract charges") associated with the separate account that invests in the Fund or any variable life insurance policy or variable annuity contract for which the Fund is an investment option. These charges and fees will reduce returns. The gross expense ratios of the Fund, as stated in the fee table of the prospectus dated May 1, 2012 are 0.57% and 0.82% for Class A and Class B shares, respectively, and may differ from the expense ratios disclosed in the Financial Highlights tables in this report. Growth of an Assumed $10,000 Investment The Russell 2000® Index is an unmanaged, capitalization-weighted measure of approximately 2,000 of the smallest companies in the Russell 3000® Index. Index returns do not reflect any fees or expenses and it is not possible to invest directly into an index. Yearly periods ended December 31 Comparative Results (as of December 31, 2012) DWS Small Cap Index VIP 1-Year 3-Year 5-Year 10-Year Class A Growth of $10,000 $ Average annual total return % Russell 2000 Index Growth of $10,000 $ Average annual total return % DWS Small Cap Index VIP 1-Year 3-Year 5-Year 10-Year Class B Growth of $10,000 $ Average annual total return % Russell 2000 Index Growth of $10,000 $ Average annual total return % The growth of $10,000 is cumulative. Management Summary December 31, 2012 (Unaudited) At the start of 2012, low U.S. inflation and attractive equity valuations helped investors to become more confident that the U.S. recovery could be sustained, despite lingering concerns regarding sovereign debt problems in Greece and Spain and a possible hard economic landing in China.1 In May 2012, investor risk aversion resurfaced, owing to heightened concerns about Greece's possible departure from the Eurozone. Markets then received a major boost in July on encouraging statements by European Central Bank President Mario Draghi concerning his determination to do "whatever it takes" to preserve the euro currency. During the fourth quarter, severe damage from Hurricane Sandy, as well as uncertainty over the outcome of the U.S. fiscal cliff standoff and the presidential election, dampened market sentiment. From mid-November through year-end 2012, though, sentiment improved as economic data seemed to forecast a reacceleration in China's economy. Lastly, after a long series of contentious congressional negotiations, a fiscal cliff deal was finally reached in the early hours of January 1, 2013. For the 12 months ended December 31, 2012, Class A shares of the Fund returned 16.25% (unadjusted for contract charges), compared with the 16.35% return of the Russell 2000® Index.2 To attempt to match the risk and return characteristics of the Russell 2000 Index as closely as possible, the Fund invests in a statistically selected sample of the securities found in the Russell 2000 Index, using a process known as "optimization." This process selects stocks for the Fund so that industry weightings, market capitalizations and fundamental characteristics (price-to-book ratios, price-to-earnings ratios, debt-to-asset ratios and dividend yields) closely match those of the securities in the Russell 2000 Index without purchasing all of the stocks in the index.3 Going forward, we will continue to seek returns that approximate those of the index. Brent Reeder Senior Vice President, Northern Trust Investments, Inc., Subadvisor to the Fund Portfolio Manager The views expressed reflect those of the portfolio management team only through the end of the period of the report as stated on the cover. The management team's views are subject to change at any time based on market and other conditions and should not be construed as a recommendation. Past performance is no guarantee of future results. Current and future portfolio holdings are subject to risk. 1 Sovereign debt is debt that is issued by a national government. 2 The Russell 2000 Index is an unmanaged, capitalization-weighted measure of approximately 2,000 of the smallest companies in the Russell 3000® Index. Index returns do not reflect fees or expenses and it is not possible to invest directly into an index. 3Price-to-earnings (P/E) ratio, or earnings multiple, is the price of a stock divided by its earnings per share. It is a widely used gauge of a stock's valuation that indicates what investors are paying for a company's earnings on a per share basis. Price-to-book (P/B) ratio is a measure of a stock's valuation relative to its book value (or total assets minus liabilities). A debt-to-asset ratio indicates what proportion of the company's assets are being financed through debt. A dividend yield is a financial ratio that shows how much a company pays out in dividends each year relative to its share price. Portfolio Summary (Unaudited) Asset Allocation (As a % of Investment Portfolio excluding Securities Lending Collateral) 12/31/12 12/31/11 Common Stocks 98% 97% Cash Equivalents 2% 2% Government & Agency Obligations 0% 1% 100% 100% Sector Diversification (As a % of Common Stocks and Warrants) 12/31/12 12/31/11 Financials 23% 22% Information Technology 17% 17% Industrials 16% 15% Consumer Discretionary 14% 13% Health Care 12% 13% Energy 6% 7% Materials 5% 4% Consumer Staples 3% 4% Utilities 3% 4% Telecommunication Services 1% 1% 100% 100% Ten Largest Equity Holdings (2.6% of Net Assets) 1. Ocwen Financial Corp. Diversified financial services holding company 0.3% 2. Genesee & Wyoming, Inc. Operator of short-line and regional freight railroads 0.3% 3. Two Harbors Investment Corp. A real estate investment trust that focuses on investing in, financing and managing residential mortgage-backed securities and related investments 0.3% 4. Pharmacyclics, Inc. A pharmaceutical company 0.3% 5. Starwood Property Trust, Inc. A real estate investment company that invests in commercial and residential mortgage loans and mortgage-backed securities as well as other commercial real-estate-related debt investments 0.3% 6. CommVault Systems, Inc. Provides data management software applications and related services 0.3% 7. Alaska Air Group, Inc. Provider of scheduled and charter airline services 0.2% 8. Dril-Quip, Inc. Designer and manufacturer of offshore drilling and production equipment 0.2% 9. The Warnaco Group, Inc. Designs, sources, markets, licenses and distributes apparel 0.2% 10. WEX, Inc. Provides payment processing and information management services 0.2% Portfolio holdings and characteristics are subject to change. For more complete details about the Fund's investment portfolio, see page 6. Following the Fund's fiscal first and third quarter-end, a complete portfolio holdings listing is filed with the SEC on Form N-Q. The form will be available on the SEC's Web site at www.sec.gov, and it also may be reviewed and copied at the SEC's Public Reference Room in Washington, D.C. Information on the operation of the SEC's Public Reference Room may be obtained by calling (800) SEC-0330. The Fund's portfolio holdings are also posted on www.dws-investments.com from time to time. Please see the Fund's current prospectus for more information. Investment Portfolio December 31, 2012 Shares Value ($) Common Stocks 97.1% Consumer Discretionary 13.6% Auto Components 0.9% American Axle & Manufacturing Holdings, Inc.* Cooper Tire & Rubber Co. Dana Holding Corp. Dorman Products, Inc. Drew Industries, Inc. Exide Technologies* Federal-Mogul Corp.* Fuel Systems Solutions, Inc.* (a) Gentherm, Inc.* (a) Modine Manufacturing Co.* Shiloh Industries, Inc. Spartan Motors, Inc. (a) Standard Motor Products, Inc. (a) Stoneridge, Inc.* Superior Industries International, Inc. Tenneco, Inc.* Tower International, Inc.* Automobiles 0.0% Winnebago Industries, Inc.* (a) Distributors 0.2% Core-Mark Holding Co., Inc. Pool Corp. VOXX International Corp.* Weyco Group, Inc. (a) Diversified Consumer Services 1.1% American Public Education, Inc.* (a) Ascent Capital Group, Inc. "A"* Bridgepoint Education, Inc.* (a) Capella Education Co.* Career Education Corp.* Carriage Services, Inc. Coinstar, Inc.* (a) Collectors Universe, Inc. Corinthian Colleges, Inc.* (a) Education Management Corp.* (a) Grand Canyon Education, Inc.* Hillenbrand, Inc. K12, Inc.* (a) LifeLock, Inc.* (a) Lincoln Educational Services Corp. Mac-Gray Corp. Matthews International Corp. "A" National American University Holdings, Inc. Regis Corp. (a) Sotheby's (a) Steiner Leisure Ltd.* Stewart Enterprises, Inc. "A" (a) Strayer Education, Inc. (a) Universal Technical Institute, Inc. Shares Value ($) Hotels, Restaurants & Leisure 3.0% AFC Enterprises, Inc.* Ameristar Casinos, Inc. Biglari Holdings, Inc.* BJ's Restaurants, Inc.* (a) Bloomin' Brands, Inc.* Bluegreen Corp.* Bob Evans Farms, Inc. Boyd Gaming Corp.* (a) Bravo Brio Restaurant Group, Inc.* (a) Buffalo Wild Wings, Inc.* (a) Caesars Entertainment Corp.* (a) Caribou Coffee Co., Inc.* (a) Carrols Restaurant Group, Inc.* CEC Entertainment, Inc. Churchill Downs, Inc. Chuy's Holdings, Inc.* Cracker Barrel Old Country Store, Inc. Del Frisco's Restaurant Group, Inc.* Denny's Corp.* DineEquity, Inc.* (a) Domino's Pizza, Inc. Einstein Noah Restaurant Group, Inc. Fiesta Restaurant Group, Inc.* Frisch's Restaurants, Inc. Ignite Restaurant Group, Inc.* (a) International Speedway Corp. "A" Interval Leisure Group, Inc. Isle of Capri Casinos, Inc.* (a) Jack in the Box, Inc.* Jamba, Inc.* (a) Krispy Kreme Doughnuts, Inc.* LIFE TIME FITNESS, Inc.* (a) Luby's, Inc.* (a) Marcus Corp. Marriott Vacations Worldwide Corp.* Monarch Casino & Resort, Inc.* Morgans Hotel Group Co.* MTR Gaming Group, Inc.* Multimedia Games Holding Co., Inc.* Nathan's Famous, Inc.* Orient-Express Hotels Ltd. "A"* Papa John's International, Inc.* Pinnacle Entertainment, Inc.* Premier Exhibitions, Inc.* Red Lion Hotels Corp.* Red Robin Gourmet Burgers, Inc.* Ruby Tuesday, Inc.* (a) Ruth's Hospitality Group, Inc.* (a) Scientific Games Corp. "A"* SHFL Entertainment, Inc.* Six Flags Entertainment Corp. (a) Sonic Corp.* Speedway Motorsports, Inc. Shares Value ($) Texas Roadhouse, Inc. (a) The Cheesecake Factory, Inc. (a) Town Sports International Holdings, Inc. Vail Resorts, Inc. (a) WMS Industries, Inc.* Household Durables 1.2% American Greetings Corp. "A" (a) Bassett Furniture Industries, Inc. Beazer Homes U.S.A., Inc.* (a) Blyth, Inc. (a) Cavco Industries, Inc.* (a) CSS Industries, Inc. Ethan Allen Interiors, Inc. (a) Flexsteel Industries, Inc. Helen of Troy Ltd.* Hooker Furniture Corp. Hovnanian Enterprises, Inc. "A"* (a) iRobot Corp.* (a) KB HOME (a) La-Z-Boy, Inc. Libbey, Inc.* (a) Lifetime Brands, Inc. (a) M.D.C. Holdings, Inc. (a) M/I Homes, Inc.* (a) Meritage Homes Corp.* NACCO Industries, Inc. "A" Ryland Group, Inc. (a) Sealy Corp.* (a) Skullcandy, Inc.* (a) Standard Pacific Corp.* (a) Universal Electronics, Inc.* Zagg, Inc.* (a) Internet & Catalog Retail 0.4% 1-800 FLOWERS.COM, Inc. "A"* Blue Nile, Inc.* (a) CafePress, Inc.* Geeknet, Inc.* (a) HSN, Inc. Kayak Software Corp.* (a) NutriSystem, Inc. (a) Orbitz Worldwide, Inc.* Overstock.com, Inc.* (a) PetMed Express, Inc. (a) Shutterfly, Inc.* (a) U.S. Auto Parts Network, Inc.* (a) Vitacost.com, Inc.* (a) Leisure Equipment & Products 0.5% Arctic Cat, Inc.* Black Diamond, Inc.* (a) Brunswick Corp. (a) Callaway Golf Co. (a) JAKKS Pacific, Inc. Johnson Outdoors, Inc. "A"* (a) LeapFrog Enterprises, Inc.* Marine Products Corp. Smith & Wesson Holding Corp.* (a) Steinway Musical Instruments, Inc.* Shares Value ($) Sturm, Ruger & Co., Inc. (a) Media 1.2% Arbitron, Inc. Beasley Broadcast Group, Inc. "A" Belo Corp. "A" Carmike Cinemas, Inc.* Central European Media Enterprises Ltd. "A"* (a) Crown Media Holdings, Inc.* (a) Cumulus Media, Inc. "A"* (a) Daily Journal Corp.* (a) Digital Generation, Inc.* Entercom Communications Corp. "A"* (a) Entravision Communications Corp. "A" Fisher Communications, Inc. Global Sources Ltd.* (a) Harte-Hanks, Inc. Journal Communications, Inc. "A"* LIN TV Corp. "A"* Lions Gate Entertainment Corp.* (a) Live Nation Entertainment, Inc.* Martha Stewart Living Omnimedia, Inc. "A"* McClatchy Co. "A"* (a) MDC Partners, Inc. "A" Meredith Corp. (a) National CineMedia, Inc. New York Times Co. "A"* Nexstar Broadcasting Group, Inc. "A"* Outdoor Channel Holdings, Inc. ReachLocal, Inc.* Reading International, Inc. "A"* Rentrak Corp.* Saga Communications, Inc. "A" Salem Communications Corp. "A" Scholastic Corp. (a) Shutterstock, Inc.* Sinclair Broadcast Group, Inc. "A" The E.W. Scripps Co. "A"* Valassis Communications, Inc. (a) Value Line, Inc. (a) World Wrestling Entertainment, Inc. "A" (a) Multiline Retail 0.2% Fred's, Inc. "A" (a) Gordmans Stores, Inc.* Saks, Inc.* (a) The Bon-Ton Stores, Inc. (a) Tuesday Morning Corp.* Specialty Retail 3.4% Aeropostale, Inc.* America's Car-Mart, Inc.* ANN, Inc.* (a) Asbury Automotive Group, Inc.* Barnes & Noble, Inc.* (a) bebe stores, inc. (a) Big 5 Sporting Goods Corp. (a) Shares Value ($) Body Central Corp.* Brown Shoe Co., Inc. (a) Cabela's, Inc.* (a) Casual Male Retail Group, Inc.* Cato Corp. "A" Children's Place Retail Stores, Inc.* (a) Citi Trends, Inc.* (a) Conn's, Inc.* Destination Maternity Corp. (a) Express, Inc.* Five Below, Inc.* (a) Francesca's Holdings Corp.* (a) Genesco, Inc.* Group 1 Automotive, Inc. Haverty Furniture Companies, Inc. hhgregg, Inc.* (a) Hibbett Sports, Inc.* Hot Topic, Inc. Jos. A. Bank Clothiers, Inc.* (a) Kirkland's, Inc.* Lithia Motors, Inc. "A" (a) Lumber Liquidators Holdings, Inc.* (a) MarineMax, Inc.* (a) Mattress Firm Holding Corp.* (a) Monro Muffler Brake, Inc. (a) New York & Co., Inc.* Office Depot, Inc.* OfficeMax, Inc. Orchard Supply Hardware Stores Corp. "A"* Penske Automotive Group, Inc. Perfumania Holdings, Inc.* Pier 1 Imports, Inc. (a) RadioShack Corp. (a) Rent-A-Center, Inc. Restoration Hardware Holdings, Inc.* (a) Rue21, Inc.* (a) Select Comfort Corp.* Shoe Carnival, Inc. Sonic Automotive, Inc. "A" (a) Stage Stores, Inc. Stein Mart, Inc. Systemax, Inc. (a) Teavana Holdings, Inc.* (a) The Buckle, Inc. (a) The Finish Line, Inc. "A" The Men's Wearhouse, Inc. The Pep Boys — Manny, Moe & Jack (a) The Wet Seal, Inc. "A"* Tilly's, Inc. "A"* (a) Vitamin Shoppe, Inc.* (a) West Marine, Inc.* (a) Winmark Corp. (a) Zumiez, Inc.* (a) Textiles, Apparel & Luxury Goods 1.5% Cherokee, Inc. (a) Columbia Sportswear Co. (a) Crocs, Inc.* Culp, Inc. Shares Value ($) Delta Apparel, Inc.* (a) Fifth & Pacific Companies, Inc.* (a) G-III Apparel Group Ltd.* (a) Iconix Brand Group, Inc.* (a) K-Swiss, Inc. "A"* Maidenform Brands, Inc.* (a) Movado Group, Inc. Oxford Industries, Inc. (a) Perry Ellis International, Inc. (a) Quiksilver, Inc.* R.G. Barry Corp. Skechers U.S.A., Inc. "A"* (a) Steven Madden Ltd.* The Jones Group, Inc. The Warnaco Group, Inc.* True Religion Apparel, Inc. Tumi Holdings, Inc.* (a) Unifi, Inc.* Vera Bradley, Inc.* (a) Wolverine World Wide, Inc. Consumer Staples 3.4% Beverages 0.2% Boston Beer Co., Inc. "A"* (a) Central European Distribution Corp.* (a) Coca-Cola Bottling Co. Consolidated (a) Craft Brewers Alliance, Inc.* (a) National Beverage Corp. (a) Food & Staples Retailing 1.0% Arden Group, Inc. "A" (a) Casey's General Stores, Inc. Harris Teeter Supermarkets, Inc. Ingles Markets, Inc. "A" Nash Finch Co. Natural Grocers by Vitamin Cottage, Inc.* Pantry, Inc.* PriceSmart, Inc. Rite Aid Corp.* Roundy's, Inc. (a) Spartan Stores, Inc. (a) SUPERVALU, Inc. (a) Susser Holdings Corp.* The Andersons, Inc. The Chefs' Warehouse, Inc.* (a) United Natural Foods, Inc.* Village Super Market, Inc. "A" Weis Markets, Inc. (a) Food Products 1.5% Alico, Inc. (a) Annie's, Inc.* (a) B&G Foods, Inc. Boulder Brands Inc.* Cal-Maine Foods, Inc. (a) Calavo Growers, Inc. (a) Chiquita Brands International, Inc.* (a) Darling International, Inc.* Diamond Foods, Inc. (a) Shares Value ($) Dole Food Co., Inc.* (a) Farmer Brothers Co.* Fresh Del Monte Produce, Inc. Griffin Land & Nurseries, Inc. Hain Celestial Group, Inc.* Inventure Foods, Inc.* J & J Snack Foods Corp. John B. Sanfilippo & Son, Inc. Lancaster Colony Corp. (a) Lifeway Foods, Inc. Limoneira Co. (a) Omega Protein Corp.* Pilgrim's Pride Corp.* (a) Post Holdings, Inc.* Sanderson Farms, Inc. Seneca Foods Corp. "A"* (a) Snyder's-Lance, Inc. Tootsie Roll Industries, Inc. (a) TreeHouse Foods, Inc.* Westway Group, Inc. (a) Household Products 0.2% Central Garden & Pet Co. "A"* (a) Harbinger Group, Inc.* Oil-Dri Corp. of America (a) Orchids Paper Products Co. (a) Spectrum Brands Holdings, Inc.* WD-40 Co. (a) Personal Products 0.3% Elizabeth Arden, Inc.* Female Health Co. (a) Inter Parfums, Inc. (a) Medifast, Inc.* (a) Nature's Sunshine Products, Inc. Nutraceutical International Corp. Prestige Brands Holdings, Inc.* (a) Revlon, Inc. "A"* (a) Synutra International, Inc.* (a) USANA Health Sciences, Inc.* (a) Tobacco 0.2% Alliance One International, Inc.* (a) Star Scientific, Inc.* (a) Universal Corp. (a) Vector Group Ltd. (a) Energy 5.9% Energy Equipment & Services 2.0% Basic Energy Services, Inc.* (a) Bolt Technology Corp. Bristow Group, Inc. C&J Energy Services, Inc.* Cal Dive International, Inc.* (a) Dawson Geophysical Co.* Dril-Quip, Inc.* Exterran Holdings, Inc.* Forbes Energy Services Ltd.* Forum Energy Technologies, Inc.* (a) Geospace Technologies Corp.* Global Geophysical Services, Inc.* Shares Value ($) Gulf Island Fabrication, Inc. GulfMark Offshore, Inc. "A" Heckmann Corp.* (a) Helix Energy Solutions Group, Inc.* (a) Hercules Offshore, Inc.* Hornbeck Offshore Services, Inc.* ION Geophysical Corp.* (a) Key Energy Services, Inc.* Lufkin Industries, Inc. (a) Matrix Service Co.* Mitcham Industries, Inc.* Natural Gas Services Group* Newpark Resources, Inc.* (a) Parker Drilling Co.* PHI, Inc. (Non Voting)* Pioneer Energy Services Corp.* RigNet, Inc.* Tesco Corp.* TETRA Technologies, Inc.* TGC Industries, Inc. Vantage Drilling Co.* (a) Willbros Group, Inc.* Oil, Gas & Consumable Fuels 3.9% Abraxas Petroleum Corp.* Adams Resources & Energy, Inc. Alon U.S.A. Energy, Inc. (a) Amyris, Inc.* (a) Apco Oil & Gas International, Inc. (a) Approach Resources, Inc.* (a) Arch Coal, Inc. (a) Berry Petroleum Co. "A" (a) Bill Barrett Corp.* (a) Bonanza Creek Energy, Inc.* BPZ Resources, Inc.* (a) Callon Petroleum Co.* Carrizo Oil & Gas, Inc.* Ceres, Inc.* Clayton Williams Energy, Inc.* (a) Clean Energy Fuels Corp.* (a) Cloud Peak Energy, Inc.* Comstock Resources, Inc.* Contango Oil & Gas Co. (a) Crimson Exploration, Inc.* Crosstex Energy, Inc. CVR Energy, Inc.* (a) Delek U.S. Holdings, Inc. Diamondback Energy, Inc.* Emerald Oil, Inc.* (a) Endeavour International Corp.* (a) Energy XXI (Bermuda) Ltd. (a) EPL Oil & Gas, Inc.* Evolution Petroleum Corp.* Forest Oil Corp.* Frontline Ltd.* (a) FX Energy, Inc.* (a) GasLog Ltd. (a) Gastar Exploration Ltd.* (a) Gevo, Inc.* (a) Goodrich Petroleum Corp.* (a) Green Plains Renewable Energy, Inc.* (a) Shares Value ($) Gulfport Energy Corp.* Halcon Resources Corp.* Hallador Energy Co. (a) Harvest Natural Resources, Inc.* (a) Isramco, Inc.* (a) KiOR, Inc.* (a) Knightsbridge Tankers Ltd. (a) Kodiak Oil & Gas Corp.* Magnum Hunter Resources Corp.* (a) Matador Resources Co.* McMoRan Exploration Co.* (a) Midstates Petroleum Co., Inc.* Miller Energy Resources, Inc.* (a) Nordic American Tankers Ltd. (a) Northern Oil & Gas, Inc.* (a) Oasis Petroleum, Inc.* Panhandle Oil & Gas, Inc. (a) PDC Energy, Inc.* (a) Penn Virginia Corp. (a) PetroQuest Energy, Inc.* (a) Quicksilver Resources, Inc.* (a) Renewable Energy Group, Inc.* (a) Rentech, Inc. (a) Resolute Energy Corp.* (a) REX American Resources Corp.* Rex Energy Corp.* (a) Rosetta Resources, Inc.* Sanchez Energy Corp.* Saratoga Resources, Inc.* (a) Scorpio Tankers, Inc.* (a) SemGroup Corp. "A"* Ship Finance International Ltd. (a) Solazyme, Inc.* (a) Stone Energy Corp.* Swift Energy Co.* (a) Synergy Resources Corp.* Targa Resources Corp. Teekay Tankers Ltd. "A" (a) Triangle Petroleum Corp.* (a) Uranerz Energy Corp.* (a) Uranium Energy Corp.* (a) VAALCO Energy, Inc.* W&T Offshore, Inc. (a) Warren Resources, Inc.* Western Refining, Inc. (a) Westmoreland Coal Co.* (a) ZaZa Energy Corp.* (a) Financials 22.0% Capital Markets 2.5% Apollo Investment Corp. Arlington Asset Investment Corp. "A" (a) Artio Global Investors, Inc. "A" BGC Partners, Inc. "A" BlackRock Kelso Capital Corp. (a) Calamos Asset Management, Inc. "A" (a) Capital Southwest Corp. CIFC Corp.* (a) Cohen & Steers, Inc. (a) Shares Value ($) Cowen Group, Inc. "A"* Diamond Hill Investment Group (a) Duff & Phelps Corp. "A" (a) Epoch Holding Corp. (a) Evercore Partners, Inc. "A" FBR & Co.* Fidus Investment Corp. (a) Fifth Street Finance Corp. (a) Financial Engines, Inc.* (a) Firsthand Technology Value Fund, Inc.* (a) FXCM, Inc. "A" GAMCO Investors, Inc. "A" (a) GFI Group, Inc. Gladstone Capital Corp. (a) Gladstone Investment Corp. (a) Golub Capital BDC LLC (a) Greenhill & Co., Inc. (a) GSV Capital Corp.* (a) Harris & Harris Group, Inc.* (a) Hercules Technology Growth Capital, Inc. HFF, Inc. "A" Horizon Technology Finance Corp. ICG Group, Inc.* INTL FCStone, Inc.* (a) Investment Technology Group, Inc.* JMP Group, Inc. KBW, Inc. (a) KCAP Financial, Inc. (a) Knight Capital Group, Inc. "A"* (a) Ladenburg Thalmann Financial Services, Inc.* Main Street Capital Corp. (a) Manning & Napier, Inc. (a) MCG Capital Corp. (a) Medallion Financial Corp. Medley Capital Corp. (a) MVC Capital, Inc. (a) New Mountain Finance Corp. (a) NGP Capital Resources Co. (a) OFS Capital Corp.* Oppenheimer Holdings, Inc. "A" (a) PennantPark Investment Corp. (a) Piper Jaffray Companies, Inc.* (a) Prospect Capital Corp. (a) Pzena Investment Management, Inc. "A" Safeguard Scientifics, Inc.* Solar Capital Ltd. (a) Solar Senior Capital Ltd. (a) Stellus Capital Investment Corp. Stifel Financial Corp.* (a) SWS Group, Inc.* TCP Capital Corp. (a) THL Credit, Inc. (a) TICC Capital Corp. (a) Triangle Capital Corp. (a) Virtus Investment Partners, Inc.* (a) Walter Investment Management Corp.* Westwood Holdings Group, Inc. Shares Value ($) WisdomTree Investments, Inc.* Commercial Banks 6.3% 1st Source Corp. 1st United Bancorp., Inc. Access National Corp. (a) Alliance Financial Corp. American National Bankshares, Inc. (a) Ameris Bancorp.* (a) Ames National Corp. (a) Arrow Financial Corp. (a) BancFirst Corp. (a) Banco Latinoamericano de Comercio Exterior SA "E" BancorpSouth, Inc. (a) Bank of Kentucky Financial Corp. (a) Bank of Marin Bancorp. (a) Bank of the Ozarks, Inc. Banner Corp. Bar Harbor Bankshares (a) BBCN Bancorp., Inc. Berkshire Bancorp., Inc. Boston Private Financial Holdings, Inc. Bridge Bancorp., Inc. (a) Bridge Capital Holdings* (a) Bryn Mawr Bank Corp. (a) BSB Bancorp., Inc.* (a) C&F Financial Corp. (a) Camden National Corp. Capital Bank Financial Corp. "A"* Capital City Bank Group, Inc.* (a) Cardinal Financial Corp. Cascade Bancorp.* Cathay General Bancorp. Center Bancorp., Inc. (a) Centerstate Banks, Inc. Central Pacific Financial Corp.* Century Bancorp., Inc. "A" Chemical Financial Corp. (a) Citizens & Northern Corp. (a) Citizens Republic Bancorp., Inc.* City Holding Co. (a) CNB Financial Corp. (a) CoBiz Financial, Inc. (a) Columbia Banking System, Inc. Community Bank System, Inc. (a) Community Trust Bancorp., Inc. (a) Crescent Financial Bancshares, Inc.* (a) CVB Financial Corp. (a) Eagle Bancorp., Inc.* (a) Enterprise Bancorp., Inc. (a) Enterprise Financial Services Corp. (a) Farmers National Banc Corp. (a) Fidelity Southern Corp. (a) Financial Institutions, Inc. First BanCorp.* (a) First BanCorp. — North Carolina (a) First Bancorp., Inc. (a) First Busey Corp. (a) Shares Value ($) First California Financial Group, Inc.* First Commonwealth Financial Corp. (a) First Community Bancshares, Inc. First Connecticut Bancorp, Inc. (a) First Financial Bancorp. First Financial Bankshares, Inc. (a) First Financial Corp. — Indiana (a) First Interstate BancSystem, Inc. "A" (a) First Merchants Corp. (a) First Midwest Bancorp., Inc. First of Long Island Corp. FirstMerit Corp. FNB Corp. (a) FNB United Corp.* (a) German American Bancorp., Inc. (a) Glacier Bancorp., Inc. Great Southern Bancorp., Inc. (a) Guaranty Bancorp.* Hancock Holding Co. (a) Hanmi Financial Corp.* (a) Heartland Financial U.S.A., Inc. (a) Heritage Commerce Corp.* (a) Heritage Financial Corp. (a) Heritage Oaks Bancorp.* (a) Home Bancshares, Inc. HomeTrust Bancshares, Inc.* Horizon Bancorp. (a) Hudson Valley Holding Corp. (a) IBERIABANK Corp. Independent Bank Corp. (a) International Bancshares Corp. Investors Bancorp., Inc. (a) Lakeland Bancorp., Inc. (a) Lakeland Financial Corp. MainSource Financial Group, Inc. (a) MB Financial, Inc. (a) Mercantile Bank Corp. (a) Merchants Bancshares, Inc. (a) Metro Bancorp., Inc.* MetroCorp Bancshares, Inc.* Middleburg Financial Corp. MidSouth Bancorp., Inc. (a) MidWestOne Financial Group, Inc. (a) National Bank Holdings Corp. "A" National Bankshares, Inc. (a) National Penn Bancshares, Inc. NBT Bancorp., Inc. (a) Northrim BanCorp., Inc. Old National Bancorp. (a) OmniAmerican Bancorp., Inc.* (a) Oriental Financial Group, Inc. (a) Pacific Continental Corp. (a) Pacific Mercantile Bancorp.* PacWest Bancorp. (a) Park National Corp. (a) Park Sterling Corp.* Peapack-Gladstone Financial Corp. Penns Woods Bancorp., Inc. (a) Peoples Bancorp., Inc. (a) Shares Value ($) Pinnacle Financial Partners, Inc.* Preferred Bank* (a) PrivateBancorp., Inc. Prosperity Bancshares, Inc. Renasant Corp. (a) Republic Bancorp., Inc. "A" (a) S&T Bancorp., Inc. S.Y. Bancorp., Inc. (a) Sandy Spring Bancorp., Inc. (a) SCBT Financial Corp. (a) Seacoast Banking Corp. of Florida* Sierra Bancorp. (a) Simmons First National Corp. "A" (a) Southside Bancshares, Inc. (a) Southwest Bancorp., Inc.* State Bank Financial Corp. (a) StellarOne Corp. Sterling Bancorp. (a) Sterling Financial Corp. Suffolk Bancorp.* Sun Bancorp., Inc.* Susquehanna Bancshares, Inc. Taylor Capital Group, Inc.* (a) Texas Capital Bancshares, Inc.* The Bancorp., Inc.* Tompkins Financial Corp. (a) TowneBank (a) TriCo Bancshares (a) Trustmark Corp. UMB Financial Corp. (a) Umpqua Holdings Corp. (a) Union First Market Bankshares Corp. United Bankshares, Inc. (a) United Community Banks, Inc.* (a) Univest Corp. of Pennsylvania Virginia Commerce Bancorp., Inc.* Washington Banking Co. (a) Washington Trust Bancorp., Inc. (a) Webster Financial Corp. WesBanco, Inc. West Bancorp. (a) West Coast Bancorp. Westamerica Bancorp. (a) Western Alliance Bancorp.* Wilshire Bancorp., Inc.* Wintrust Financial Corp. (a) Consumer Finance 0.6% Cash America International, Inc. Credit Acceptance Corp.* (a) DFC Global Corp.* EZCORP, Inc. "A"* First Cash Financial Services, Inc.* Green Dot Corp. "A"* (a) Nelnet, Inc. "A" Netspend Holdings, Inc.* (a) Nicholas Financial, Inc. Regional Management Corp.* (a) The First Marblehead Corp.* World Acceptance Corp.* (a) Shares Value ($) Diversified Financial Services 0.3% California First National Bancorp. Gain Capital Holdings, Inc. (a) MarketAxess Holdings, Inc. Marlin Business Services Corp. MicroFinancial, Inc. NewStar Financial, Inc.* (a) PHH Corp.* (a) PICO Holdings, Inc.* (a) Resource America, Inc. "A" Insurance 2.4% Alterra Capital Holdings Ltd. American Equity Investment Life Holding Co. (a) American Safety Insurance Holdings Ltd.* AMERISAFE, Inc.* AmTrust Financial Services, Inc. (a) Argo Group International Holdings Ltd. Baldwin & Lyons, Inc. (a) Citizens, Inc.* (a) CNO Financial Group, Inc. (a) Crawford & Co. "B" (a) Donegal Group, Inc. "A" Eastern Insurance Holdings, Inc. eHealth, Inc.* EMC Insurance Group, Inc. (a) Employers Holdings, Inc. Enstar Group Ltd.* FBL Financial Group, Inc. "A" (a) First American Financial Corp. Fortegra Financial Corp.* Global Indemnity PLC* (a) Greenlight Capital Re Ltd. "A"* (a) Hallmark Financial Services, Inc.* Hilltop Holdings, Inc.* Homeowners Choice, Inc. (a) Horace Mann Educators Corp. Independence Holding Co. (a) Infinity Property & Casualty Corp. Investors Title Co. Kansas City Life Insurance Co. (a) Maiden Holdings Ltd. Meadowbrook Insurance Group, Inc. (a) Montpelier Re Holdings Ltd. National Financial Partners Corp.* (a) National Interstate Corp. National Western Life Insurance Co. "A" Navigators Group, Inc.* OneBeacon Insurance Group Ltd. "A" Phoenix Companies, Inc.* (a) Platinum Underwriters Holdings Ltd. Primerica, Inc. RLI Corp. (a) Safety Insurance Group, Inc. Seabright Holdings, Inc. Selective Insurance Group, Inc. (a) Shares Value ($) State Auto Financial Corp. (a) Stewart Information Services Corp. (a) Symetra Financial Corp. Tower Group, Inc. United Fire Group, Inc. (a) Universal Insurance Holdings, Inc. (a) Real Estate Investment Trusts 8.0% Acadia Realty Trust (REIT) AG Mortgage Investment Trust, Inc. (a) Agree Realty Corp. (REIT) Alexander's, Inc. (REIT) American Assets Trust, Inc. (REIT) American Capital Mortgage Investment Corp. (REIT) (a) American Realty Capital Trust, Inc. (REIT) AmREIT, Inc. "B", (REIT) Anworth Mortgage Asset Corp. (REIT) (a) Apollo Commercial Real Estate Finance, Inc. (REIT) Apollo Residential Mortgage, Inc. (a) Ares Commercial Real Estate Corp. (REIT) (a) ARMOUR Residential REIT, Inc. (REIT) (a) Ashford Hospitality Trust (REIT) Associated Estates Realty Corp. (REIT) Campus Crest Communities, Inc. (REIT) (a) CapLease, Inc. (REIT) Capstead Mortgage Corp. (REIT) Cedar Realty Trust, Inc. (REIT) (a) Chatham Lodging Trust (REIT) Chesapeake Lodging Trust (REIT) (a) Colonial Properties Trust (REIT) Colony Financial, Inc. (REIT) Coresite Realty Corp. (REIT) Cousins Properties, Inc. (REIT) CreXus Investment Corp. (REIT) CubeSmart (REIT) CYS Investments, Inc. (REIT) (a) DCT Industrial Trust, Inc. (REIT) (a) DiamondRock Hospitality Co. (REIT) DuPont Fabros Technology, Inc. (REIT) (a) Dynex Capital, Inc. (REIT) EastGroup Properties, Inc. (REIT) Education Realty Trust, Inc. (REIT) EPR Properties (REIT) Equity One, Inc. (REIT) Excel Trust, Inc. (REIT) (a) FelCor Lodging Trust, Inc. (REIT)* First Industrial Realty Trust, Inc. (REIT)* First Potomac Realty Trust (REIT) Franklin Street Properties Corp. (REIT) (a) Shares Value ($) Getty Realty Corp. (REIT) (a) Gladstone Commercial Corp. (REIT) (a) Glimcher Realty Trust (REIT) Government Properties Income Trust (REIT) (a) Gramercy Capital Corp. (REIT)* Gyrodyne Co. of America, Inc. (REIT) Healthcare Realty Trust, Inc. (REIT) Hersha Hospitality Trust (REIT) Highwoods Properties, Inc. (REIT) Hudson Pacific Properties, Inc. (REIT) Inland Real Estate Corp. (REIT) Invesco Mortgage Capital (REIT) Investors Real Estate Trust (REIT) (a) iStar Financial, Inc. (REIT)* JAVELIN Mortgage Investment Corp. (a) Kite Realty Group Trust (REIT) LaSalle Hotel Properties (REIT) Lexington Realty Trust (REIT) (a) LTC Properties, Inc. (REIT) (a) Medical Properties Trust, Inc. (REIT) (a) Monmouth Real Estate Investment Corp. "A" (REIT) National Health Investors, Inc. (REIT) New York Mortgage Trust, Inc. (REIT) (a) NorthStar Realty Finance Corp. (REIT) (a) OMEGA Healthcare Investors, Inc. (REIT) (a) One Liberty Properties, Inc. (REIT) Parkway Properties, Inc. (REIT) Pebblebrook Hotel Trust (REIT) Pennsylvania Real Estate Investment Trust (REIT) PennyMac Mortgage Investment Trust (REIT) (a) Potlatch Corp. (REIT) PS Business Parks, Inc. (REIT) RAIT Financial Trust (REIT) Ramco-Gershenson Properties Trust (REIT) Redwood Trust, Inc. (REIT) (a) Resource Capital Corp. (REIT) (a) Retail Opportunity Investments Corp. (REIT) (a) RLJ Lodging Trust (REIT) (a) Rouse Properties, Inc. (REIT) (a) Ryman Hospitality Properties, Inc. (REIT) (a) Sabra Health Care REIT, Inc. (REIT) Saul Centers, Inc. (REIT) Select Income REIT (REIT) Sovran Self Storage, Inc. (REIT) Spirit Realty Capital, Inc. (REIT) STAG Industrial, Inc. (REIT) Starwood Property Trust, Inc. (REIT) Strategic Hotels & Resorts, Inc. (REIT)* Shares Value ($) Summit Hotel Properties, Inc. (REIT) Sun Communities, Inc. (REIT) (a) Sunstone Hotel Investors, Inc. (REIT)* Terreno Realty Corp. (REIT) (a) Two Harbors Investment Corp. (REIT) UMH Properties, Inc. (REIT) Universal Health Realty Income Trust (REIT) (a) Urstadt Biddle Properties "A" (REIT) Washington Real Estate Investment Trust (REIT) Western Asset Mortgage Capital Corp. (REIT) Whitestone REIT "B" (REIT) (a) Winthrop Realty Trust (REIT) (a) Real Estate Management & Development 0.2% AV Homes, Inc.* (a) Consolidated-Tomoka Land Co. (a) Forestar Group, Inc.* Kennedy-Wilson Holdings, Inc. Tejon Ranch Co.* (a) Thomas Properties Group, Inc. (a) Zillow, Inc.* (a) Thrifts & Mortgage Finance 1.7% Astoria Financial Corp. (a) Bank Mutual Corp. (a) BankFinancial Corp. (a) Beneficial Mutual Bancorp., Inc.* Berkshire Hills Bancorp., Inc. BofI Holding, Inc.* (a) Brookline Bancorp., Inc. Cape Bancorp., Inc. Chartar Financial Corp. Clifton Savings Bancorp., Inc. Dime Community Bancshares Doral Financial Corp.* ESB Financial Corp. (a) ESSA Bancorp., Inc. (a) EverBank Financial Corp. Federal Agricultural Mortgage Corp. "C" (a) First Defiance Financial Corp. First Federal Bancshares of Arkansas, Inc.* (a) First Financial Holdings, Inc. First Financial Northwest, Inc.* First PacTrust Bancorp, Inc. (a) Flushing Financial Corp. Fox Chase Bancorp. (a) Franklin Financial Corp. (a) Heritage Financial Group, Inc. (a) Hingham Institution for Savings (a) Home Bancorp., Inc.* (a) Home Federal Bancorp., Inc. (a) Home Loan Servicing Solutions Ltd. HomeStreet, Inc.* (a) Kearny Financial Corp. Shares Value ($) Meridian Interstate Bancorp., Inc.* MGIC Investment Corp.* NASB Financial, Inc.* (a) Nationstar Mortgage Holdings, Inc.* Northfield Bancorp., Inc. (a) Northwest Bancshares, Inc. (a) OceanFirst Financial Corp. Ocwen Financial Corp.* Oritani Financial Corp. Peoples Federal Bancshares, Inc. (a) Provident Financial Holdings, Inc. Provident Financial Services, Inc. (a) Provident New York Bancorp. Radian Group, Inc. (a) Rockville Financial, Inc. (a) Roma Financial Corp. SI Financial Group, Inc. Simplicity Bancorp., Inc. Territorial Bancorp., Inc. (a) Tree.com, Inc. TrustCo Bank Corp. (a) United Financial Bancorp., Inc. (a) ViewPoint Financial Group (a) Walker & Dunlop, Inc.* Waterstone Financial, Inc.* Westfield Financial, Inc. (a) WSFS Financial Corp. Health Care 11.7% Biotechnology 3.6% Achillion Pharmaceuticals, Inc.* Acorda Therapeutics, Inc.* Aegerion Pharmaceuticals, Inc.* Affymax, Inc.* Agenus, Inc.* Alkermes PLC* (a) Alnylam Pharmaceuticals, Inc.* (a) AMAG Pharmaceuticals, Inc.* (a) Amicus Therapeutics, Inc.* Anacor Pharmaceuticals, Inc.* (a) Arena Pharmaceuticals, Inc.* (a) ArQule, Inc.* Array BioPharma, Inc.* Astex Pharmaceuticals, Inc.* (a) Aveo Pharmaceuticals, Inc.* (a) BioCryst Pharmaceuticals, Inc.* BioSpecifics Technologies Corp.* (a) BioTime, Inc.* (a) Celldex Therapeutics, Inc.* (a) Cepheid, Inc.* (a) ChemoCentryx, Inc.* (a) Clovis Oncology, Inc.* (a) Codexis, Inc.* (a) Coronado Biosciences, Inc.* (a) Cubist Pharmaceuticals, Inc.* Curis, Inc.* Cytori Therapeutics, Inc.* (a) Dendreon Corp.* (a) Shares Value ($) Discovery Laboratories, Inc.* (a) Durata Therapeutics, Inc.* (a) Dyax Corp.* Dynavax Technologies Corp.* (a) Emergent Biosolutions, Inc.* Enzon Pharmaceuticals, Inc. (a) Exact Sciences Corp.* (a) Exelixis, Inc.* (a) Genomic Health, Inc.* Geron Corp.* (a) GTx, Inc.* Halozyme Therapeutics, Inc.* (a) Hyperion Therapeutics, Inc.* Idenix Pharmaceuticals, Inc.* (a) ImmunoCellular Therapeutics Ltd.* (a) ImmunoGen, Inc.* (a) Immunomedics, Inc.* (a) Infinity Pharmaceuticals, Inc.* Intercept Pharmaceuticals, Inc.* (a) InterMune, Inc.* (a) Ironwood Pharmaceuticals, Inc. "A"* (a) Isis Pharmaceuticals, Inc.* (a) Keryx Biopharmaceuticals, Inc.* KYTHERA Biopharmaceuticals, Inc.* Lexicon Pharmaceuticals, Inc.* (a) Ligand Pharmaceuticals, Inc. "B"* MannKind Corp.* (a) Maxygen, Inc. Merrimack Pharmaceuticals, Inc.* (a) Momenta Pharmaceuticals, Inc.* (a) Neurocrine Biosciences, Inc.* NewLink Genetics Corp.* (a) Novavax, Inc.* (a) NPS Pharmaceuticals, Inc.* (a) OncoGenex Pharmaceutical, Inc.* Oncothyreon, Inc.* (a) Opko Health, Inc.* (a) Orexigen Therapeutics, Inc.* (a) Osiris Therapeutics, Inc.* (a) PDL BioPharma, Inc. (a) Pharmacyclics, Inc.* (a) Progenics Pharmaceuticals, Inc.* Raptor Pharmaceuticals Corp.* (a) Regulus Therapeutics, Inc.* Repligen Corp.* Rigel Pharmaceuticals, Inc.* Sangamo BioSciences, Inc.* (a) Seattle Genetics, Inc.* (a) SIGA Technologies, Inc.* (a) Spectrum Pharmaceuticals, Inc. (a) Sunesis Pharmaceuticals, Inc.* (a) Synageva BioPharma Corp.* Synergy Pharmaceuticals, Inc.* (a) Synta Pharmaceuticals Corp.* (a) Targacept, Inc.* TESARO, Inc.* (a) Theravance, Inc.* (a) Threshold Pharmaceuticals, Inc.* (a) Shares Value ($) Trius Therapeutics, Inc.* Vanda Pharmaceuticals, Inc.* Verastem, Inc.* Vical, Inc.* (a) XOMA Corp.* (a) ZIOPHARM Oncology, Inc.* (a) Health Care Equipment & Supplies 3.0% Abaxis, Inc. ABIOMED, Inc.* Accuray, Inc.* Align Technology, Inc.* (a) Alphatec Holdings, Inc.* Analogic Corp. AngioDynamics, Inc.* Anika Therapeutics, Inc.* Antares Pharma, Inc.* (a) ArthroCare Corp.* AtriCure, Inc.* Atrion Corp. Cantel Medical Corp. (a) Cardiovascular Systems, Inc.* (a) Cerus Corp.* (a) Conceptus, Inc.* (a) CONMED Corp. CryoLife, Inc. Cyberonics, Inc.* Cynosure, Inc. "A"* Derma Sciences, Inc.* (a) Dexcom, Inc.* Endologix, Inc.* EnteroMedics, Inc.* Exactech, Inc.* Globus Medical, Inc. "A"* Greatbatch, Inc.* Haemonetics Corp.* Hansen Medical, Inc.* (a) HeartWare International, Inc.* (a) ICU Medical, Inc.* (a) Insulet Corp.* (a) Integra LifeSciences Holdings* Invacare Corp. MAKO Surgical Corp.* (a) Masimo Corp. Meridian Bioscience, Inc. (a) Merit Medical Systems, Inc.* Natus Medical, Inc.* Navidea Biopharmaceuticals, Inc.* (a) Neogen Corp.* NuVasive, Inc.* (a) NxStage Medical, Inc.* (a) OraSure Technologies, Inc.* Orthofix International NV* (a) Palomar Medical Technologies, Inc.* (a) PhotoMedex, Inc.* (a) Quidel Corp.* (a) Rochester Medical Corp.* Rockwell Medical Technologies, Inc.* (a) Shares Value ($) RTI Biologics, Inc.* Solta Medical, Inc.* (a) Spectranetics Corp.* STAAR Surgical Co.* (a) STERIS Corp. SurModics, Inc.* Symmetry Medical, Inc.* Tornier NV* Unilife Corp.* (a) Utah Medical Products, Inc. Vascular Solutions, Inc.* Volcano Corp.* West Pharmaceutical Services, Inc. Wright Medical Group, Inc.* (a) Young Innovations, Inc. Zeltiq Aesthetics, Inc.* (a) Health Care Providers & Services 2.8% Acadia Healthcare Co., Inc.* Accretive Health, Inc.* (a) Air Methods Corp. Almost Family, Inc. (a) Amedisys, Inc.* (a) AMN Healthcare Services, Inc.* (a) AmSurg Corp.* Assisted Living Concepts, Inc. "A" (a) Bio-Reference Laboratories, Inc.* (a) BioScrip, Inc.* Capital Senior Living Corp.* Centene Corp.* Chemed Corp. Chindex International, Inc.* (a) CorVel Corp.* Cross Country Healthcare, Inc.* Emeritus Corp.* (a) ExamWorks Group, Inc.* Five Star Quality Care, Inc.* Gentiva Health Services, Inc.* (a) Hanger, Inc.* HEALTHSOUTH Corp.* (a) Healthways, Inc.* HMS Holdings Corp.* (a) IPC The Hospitalist Co.* Kindred Healthcare, Inc.* Landauer, Inc. LHC Group, Inc.* Magellan Health Services, Inc.* Molina Healthcare, Inc.* MWI Veterinary Supply, Inc.* National Healthcare Corp. (a) National Research Corp. Owens & Minor, Inc. (a) PDI, Inc.* PharMerica Corp.* (a) Providence Service Corp.* PSS World Medical, Inc.* Select Medical Holdings Corp. (a) Skilled Healthcare Group, Inc. "A"* Sunrise Senior Living, Inc.* Team Health Holdings, Inc.* The Ensign Group, Inc. Shares Value ($) Triple-S Management Corp. "B"* U.S. Physical Therapy, Inc. Universal American Corp. Vanguard Health Systems, Inc.* WellCare Health Plans, Inc.* Health Care Technology 0.6% athenahealth, Inc.* (a) Computer Programs & Systems, Inc. ePocrates, Inc.* Greenway Medical Technologies, Inc.* (a) HealthStream, Inc.* MedAssets, Inc.* Medidata Solutions, Inc.* Merge Healthcare, Inc.* Omnicell, Inc.* Quality Systems, Inc. (a) Vocera Communications, Inc.* (a) Life Sciences Tools & Services 0.3% Affymetrix, Inc.* (a) BG Medicine, Inc.* (a) Cambrex Corp.* Fluidigm Corp.* (a) Furiex Pharmaceuticals, Inc.* Harvard Bioscience, Inc.* Luminex Corp.* (a) Pacific Biosciences of California, Inc.* PAREXEL International Corp.* Sequenom, Inc.* (a) Pharmaceuticals 1.4% Acura Pharmaceuticals, Inc.* (a) Akorn, Inc.* Allos Therapeutics, Inc.* 0 Ampio Pharmaceuticals, Inc.* (a) Auxilium Pharmaceuticals, Inc.* AVANIR Pharmaceuticals, Inc. "A"* (a) BioDelivery Sciences International, Inc.* (a) Cadence Pharmaceuticals, Inc.* (a) Cempra, Inc.* Corcept Therapeutics, Inc.* (a) Cornerstone Therapeutics, Inc.* Cumberland Pharmaceuticals, Inc.* DepoMed, Inc.* Endocyte, Inc.* (a) Hi-Tech Pharmacal Co., Inc. (a) Horizon Pharma, Inc.* (a) Impax Laboratories, Inc.* Jazz Pharmaceuticals PLC* Lannett Co., Inc.* MAP Pharmaceuticals, Inc.* (a) Medicines Co.* Nektar Therapeutics* (a) Obagi Medical Products, Inc.* Omeros Corp.* Optimer Pharmaceuticals, Inc.* (a) Pacira Pharmaceuticals, Inc.* (a) Shares Value ($) Pain Therapeutics, Inc.* Pernix Therapeutics Holdings, Inc.* (a) POZEN, Inc.* (a) Questcor Pharmaceuticals, Inc. (a) Repros Therapeutics, Inc.* (a) Sagent Pharmaceuticals, Inc.* Santarus, Inc.* SciClone Pharmaceuticals, Inc.* (a) Sucampo Pharmaceuticals, Inc. "A"* Supernus Pharmaceuticals, Inc.* (a) Transcept Pharmaceuticals, Inc.* Ventrus Biosciences, Inc.* ViroPharma, Inc.* VIVUS, Inc.* (a) XenoPort, Inc.* (a) Zogenix, Inc.* (a) Industrials 15.3% Aerospace & Defense 1.6% AAR Corp. (a) Aerovironment, Inc.* American Science & Engineering, Inc. API Technologies Corp.* (a) Astronics Corp.* Astronics Corp. "B"* CPI Aerostructures, Inc.* Cubic Corp. Curtiss-Wright Corp. DigitalGlobe, Inc.* (a) Esterline Technologies Corp.* GenCorp, Inc.* (a) GeoEye, Inc.* HEICO Corp. (a) Hexcel Corp.* Kratos Defense & Security Solutions, Inc.* LMI Aerospace, Inc.* (a) Moog, Inc. "A"* National Presto Industries, Inc. (a) Orbital Sciences Corp.* (a) SIFCO Industries, Inc. Sypris Solutions, Inc. Taser International, Inc.* Teledyne Technologies, Inc.* The Keyw Holding Corp.* (a) Air Freight & Logistics 0.4% Air Transport Services Group, Inc.* Atlas Air Worldwide Holdings, Inc.* Echo Global Logistics, Inc.* (a) Forward Air Corp. Hub Group, Inc. "A"* Pacer International, Inc.* Park-Ohio Holdings Corp.* XPO Logistics, Inc.* (a) Airlines 0.8% Alaska Air Group, Inc.* Allegiant Travel Co. (a) Hawaiian Holdings, Inc. "A"* (a) Shares Value ($) JetBlue Airways Corp.* (a) Republic Airways Holdings, Inc.* SkyWest, Inc. Spirit Airlines, Inc.* U.S. Airways Group, Inc.* (a) Building Products 0.9% A.O. Smith Corp. (a) AAON, Inc. (a) Ameresco, Inc. "A"* (a) American Woodmark Corp.* (a) Apogee Enterprises, Inc. Builders FirstSource, Inc.* (a) Gibraltar Industries, Inc.* Griffon Corp. Insteel Industries, Inc. NCI Building Systems, Inc.* Nortek, Inc.* (a) Patrick Industries, Inc.* PGT, Inc.* (a) Quanex Building Products Corp. Simpson Manufacturing Co., Inc. Trex Co., Inc.* Universal Forest Products, Inc. USG Corp.* (a) Commercial Services & Supplies 2.5% A.T. Cross Co. "A"* ABM Industries, Inc. Acco Brands Corp.* Acorn Energy, Inc. (a) ARC Document Solutions, Inc.* Asset Acceptance Capital Corp.* ASTA Funding, Inc. Casella Waste Systems, Inc. "A"* (a) CECO Environmental Corp. Cenveo, Inc.* (a) CompX International, Inc. Consolidated Graphics, Inc.* Courier Corp. Deluxe Corp. (a) Encore Capital Group, Inc.* (a) EnergySolutions, Inc.* EnerNOC, Inc.* (a) Ennis, Inc. G & K Services, Inc. "A" Gerber Scientific, Inc.* 0 Healthcare Services Group, Inc. Heritage-Crystal Clean, Inc.* (a) Herman Miller, Inc. HNI Corp. (a) Innerworkings, Inc.* (a) Interface, Inc. (a) Intersections, Inc. Kimball International, Inc. "B" Knoll, Inc. McGrath RentCorp. Metalico, Inc.* Mine Safety Appliances Co. (a) Mobile Mini, Inc.* Multi-Color Corp. NL Industries, Inc. (a) Shares Value ($) Performant Financial Corp.* Portfolio Recovery Associates, Inc.* (a) Quad Graphics, Inc. (a) Schawk, Inc. Standard Parking Corp.* (a) Steelcase, Inc. "A" Swisher Hygiene, Inc.* (a) Sykes Enterprises, Inc.* Team, Inc.* Tetra Tech, Inc.* The Brink's Co. (a) The Geo Group, Inc. TMS International Corp. "A"* (a) TRC Companies, Inc.* U.S. Ecology, Inc. UniFirst Corp. United Stationers, Inc. Viad Corp. Construction & Engineering 0.9% Aegion Corp.* Argan, Inc. Comfort Systems U.S.A., Inc. Dycom Industries, Inc.* EMCOR Group, Inc. Furmanite Corp.* (a) Granite Construction, Inc. Great Lakes Dredge & Dock Co. Layne Christensen Co.* MasTec, Inc.* Michael Baker Corp. (a) MYR Group, Inc.* Northwest Pipe Co.* Orion Marine Group, Inc.* Pike Electric Corp. Primoris Services Corp. (a) Sterling Construction Co., Inc.* Tutor Perini Corp.* Electrical Equipment 1.2% Acuity Brands, Inc. American Superconductor Corp.* AZZ, Inc. (a) Belden, Inc. Brady Corp. "A" (a) Capstone Turbine Corp.* (a) Coleman Cable, Inc. Encore Wire Corp. (a) EnerSys* Enphase Energy, Inc.* (a) Franklin Electric Co., Inc. FuelCell Energy, Inc.* (a) Generac Holdings, Inc. Global Power Equipment Group, Inc. (a) II-VI, Inc.* LSI Industries, Inc. Powell Industries, Inc.* (a) Preformed Line Products Co. (a) Thermon Group Holdings, Inc.* (a) Vicor Corp.* Shares Value ($) Industrial Conglomerates 0.2% Raven Industries, Inc. Seaboard Corp. 79 Standex International Corp. Machinery 3.3% Accuride Corp.* (a) Actuant Corp. "A" Alamo Group, Inc. Albany International Corp. "A" (a) Altra Holdings, Inc. (a) American Railcar Industries, Inc. (a) Ampco-Pittsburgh Corp. Astec Industries, Inc. Barnes Group, Inc. Blount International, Inc.* (a) Briggs & Stratton Corp. (a) Cascade Corp. (a) Chart Industries, Inc.* CIRCOR International, Inc. CLARCOR, Inc. Columbus McKinnon Corp.* Commercial Vehicle Group, Inc.* Douglas Dynamics, Inc. (a) Dynamic Materials Corp. (a) Energy Recovery, Inc.* EnPro Industries, Inc.* ESCO Technologies, Inc. (a) Federal Signal Corp.* Flow International Corp.* FreightCar America, Inc. Gorman-Rupp Co. Graham Corp. Greenbrier Companies, Inc.* (a) Hardinge, Inc. Hurco Companies, Inc.* Hyster-Yale Materials Handling, Inc. John Bean Technologies Corp. Kadant, Inc.* Kaydon Corp. (a) L.B. Foster Co. "A" Lindsay Corp. (a) Lydall, Inc.* Meritor, Inc.* Met-Pro Corp. Middleby Corp.* Miller Industries, Inc. Mueller Industries, Inc. Mueller Water Products, Inc. "A" NN, Inc.* Omega Flex, Inc. (a) PMFG, Inc.* (a) Proto Labs, Inc.* (a) RBC Bearings, Inc.* (a) Rexnord Corp.* (a) Robbins & Myers, Inc. Sauer-Danfoss, Inc. Sun Hydraulics Corp. Tennant Co. The Eastern Co. (a) Titan International, Inc. (a) TriMas Corp.* Twin Disc, Inc. (a) Shares Value ($) Wabash National Corp.* Watts Water Technologies, Inc. "A" (a) Woodward, Inc. Marine 0.0% Genco Shipping & Trading Ltd.* (a) International Shipholding Corp. (a) Rand Logistics, Inc.* (a) Professional Services 1.3% Acacia Research Corp.* (a) Barrett Business Services, Inc. CBIZ, Inc.* CDI Corp. (a) Corporate Executive Board Co. CRA International, Inc.* Dolan Co.* Exponent, Inc.* Franklin Covey Co.* FTI Consulting, Inc.* GP Strategies Corp.* Heidrick & Struggles International, Inc. (a) Hill International, Inc.* Hudson Global, Inc.* Huron Consulting Group, Inc.* ICF International, Inc.* Insperity, Inc. (a) Kelly Services, Inc. "A" Kforce, Inc. Korn/Ferry International* Mistras Group, Inc.* Navigant Consulting, Inc.* Odyssey Marine Exploration, Inc.* (a) On Assignment, Inc.* Pendrell Corp.* (a) Resources Connection, Inc. RPX Corp.* The Advisory Board Co.* TrueBlue, Inc.* VSE Corp. (a) WageWorks, Inc.* Road & Rail 1.2% AMERCO (a) Arkansas Best Corp. (a) Avis Budget Group, Inc.* Celadon Group, Inc. (a) Genesee & Wyoming, Inc. "A"* (a) Heartland Express, Inc. (a) Knight Transportation, Inc. Marten Transport Ltd. (a) Old Dominion Freight Line, Inc.* Patriot Transportation Holding, Inc.* (a) Quality Distribution, Inc.* Roadrunner Transportation Systems, Inc.* Saia, Inc.* Swift Transportation Co.* (a) Universal Truckload Services, Inc. Shares Value ($) Werner Enterprises, Inc. (a) Zipcar, Inc.* (a) Trading Companies & Distributors 1.0% Aceto Corp. Aircastle Ltd. Applied Industrial Technologies, Inc. (a) Beacon Roofing Supply, Inc.* (a) BlueLinx Holdings, Inc.* CAI International, Inc.* DXP Enterprises, Inc.* Edgen Group, Inc.* H&E Equipment Services, Inc. (a) Houston Wire & Cable Co. (a) Kaman Corp. (a) Rush Enterprises, Inc. "A"* SeaCube Container Leasing Ltd. (a) TAL International Group, Inc. (a) Textainer Group Holdings Ltd. (a) Titan Machinery, Inc.* (a) Watsco, Inc. (a) Willis Lease Finance Corp.* Transportation Infrastructure 0.0% Wesco Aircraft Holdings, Inc.* (a) Information Technology 16.1% Communications Equipment 2.0% ADTRAN, Inc. (a) Ambient Corp.* (a) Anaren, Inc.* Arris Group, Inc.* Aruba Networks, Inc.* (a) Aviat Networks, Inc.* Aware, Inc. Bel Fuse, Inc. "B" Black Box Corp. CalAmp Corp.* Calix, Inc.* (a) Ciena Corp.* (a) Comtech Telecommunications Corp. (a) Digi International, Inc.* Emulex Corp.* Extreme Networks, Inc.* (a) Finisar Corp.* (a) Globecomm Systems, Inc.* Harmonic, Inc.* Infinera Corp.* (a) InterDigital, Inc. (a) Ixia* (a) KVH Industries, Inc.* (a) Loral Space & Communications, Inc. NETGEAR, Inc.* (a) NumereX Corp. "A"* Oclaro, Inc.* (a) Oplink Communications, Inc.* ParkerVision, Inc.* (a) PC-Tel, Inc. Plantronics, Inc. Procera Networks, Inc.* Shares Value ($) Riverbed Technology, Inc.* Ruckus Wireless, Inc.* (a) ShoreTel, Inc.* (a) Sonus Networks, Inc.* Sycamore Networks, Inc. Symmetricom, Inc.* Tellabs, Inc. Telular Corp. TESSCO Technologies, Inc. Ubiquiti Networks, Inc. (a) ViaSat, Inc.* (a) Westell Technologies, Inc. "A"* Computers & Peripherals 0.7% 3D Systems Corp.* (a) Avid Technology, Inc.* (a) Cray, Inc.* Datalink Corp.* Electronics for Imaging, Inc.* Imation Corp.* Immersion Corp.* Intermec, Inc.* Intevac, Inc.* OCZ Technology Group, Inc.* (a) QLogic Corp.* Quantum Corp.* (a) Silicon Graphics International Corp.* (a) STEC, Inc.* Super Micro Computer, Inc.* Synaptics, Inc.* (a) Electronic Equipment, Instruments & Components 2.2% Aeroflex Holding Corp.* Agilysys, Inc.* (a) Anixter International, Inc. Audience, Inc.* (a) Badger Meter, Inc. (a) Benchmark Electronics, Inc.* Checkpoint Systems, Inc.* Cognex Corp. (a) Coherent, Inc. CTS Corp. Daktronics, Inc. DTS, Inc.* Echelon Corp.* (a) Electro Rent Corp. Electro Scientific Industries, Inc. Fabrinet* (a) FARO Technologies, Inc.* FEI Co. GSI Group, Inc.* Insight Enterprises, Inc.* InvenSense, Inc.* (a) KEMET Corp.* Key Tronic Corp.* Littelfuse, Inc. (a) Maxwell Technologies, Inc.* (a) Measurement Specialties, Inc.* Mercury Systems, Inc.* Mesa Laboratories, Inc. (a) Methode Electronics, Inc. MTS Systems Corp. Shares Value ($) Multi-Fineline Electronix, Inc.* Neonode, Inc.* Newport Corp.* OSI Systems, Inc.* Park Electrochemical Corp. PC Connection, Inc. Plexus Corp.* (a) Power-One, Inc.* (a) RadiSys Corp.* RealD, Inc.* (a) Richardson Electronics Ltd. (a) Rofin-Sinar Technologies, Inc.* Rogers Corp.* (a) Sanmina Corp.* ScanSource, Inc.* SYNNEX Corp.* (a) TTM Technologies, Inc.* (a) Universal Display Corp.* (a) Viasystems Group, Inc.* (a) Vishay Precision Group, Inc.* Zygo Corp.* Internet Software & Services 2.2% Angie's List, Inc.* (a) Bankrate, Inc.* (a) Bazaarvoice, Inc.* (a) Blucora, Inc.* Brightcove, Inc.* (a) Carbonite, Inc.* (a) comScore, Inc.* Constant Contact, Inc.* (a) Cornerstone OnDemand, Inc.* (a) CoStar Group, Inc.* (a) Dealertrack Technologies, Inc.* (a) Demand Media, Inc.* (a) Demandware, Inc.* (a) Dice Holdings, Inc.* Digital River, Inc.* E2open, Inc.* EarthLink, Inc. Envestnet, Inc.* ExactTarget, Inc.* (a) Internap Network Services Corp.* Intralinks Holdings, Inc.* iPass, Inc.* j2 Global, Inc. Keynote Systems, Inc. (a) Limelight Networks, Inc.* Liquidity Services, Inc.* LivePerson, Inc.* (a) LogMeIn, Inc.* (a) Marchex, Inc. "B" Market Leader, Inc.* MeetMe, Inc.* (a) Millennial Media, Inc.* Monster Worldwide, Inc.* Move, Inc.* NIC, Inc. (a) OpenTable, Inc.* (a) Perficient, Inc.* (a) QuinStreet, Inc.* RealNetworks, Inc.* Responsys, Inc.* Shares Value ($) Saba Software, Inc.* SciQuest, Inc.* Spark Networks, Inc.* (a) SPS Commerce, Inc.* (a) Stamps.com, Inc.* (a) Support.com, Inc.* Synacor, Inc.* TechTarget, Inc.* (a) The Active Network, Inc.* (a) Travelzoo, Inc.* Trulia, Inc.* United Online, Inc. (a) Unwired Planet, Inc.* ValueClick, Inc.* (a) VistaPrint NV* (a) Vocus, Inc.* Web.com Group, Inc.* (a) WebMD Health Corp.* XO Group, Inc.* Yelp, Inc.* (a) Zix Corp.* IT Services 1.8% Acxiom Corp.* (a) CACI International, Inc. "A"* (a) Cardtronics, Inc.* Cass Information Systems, Inc. (a) CIBER, Inc.* Computer Task Group, Inc.* Convergys Corp. CSG Systems International, Inc.* EPAM Systems, Inc.* (a) Euronet Worldwide, Inc.* Exlservice Holdings, Inc.* Forrester Research, Inc. (a) Global Cash Access Holdings, Inc.* Heartland Payment Systems, Inc. Higher One Holdings Inc.* (a) iGATE Corp.* (a) Innodata, Inc.* Lionbridge Technologies, Inc.* ManTech International Corp. "A" (a) Mattersight Corp.* MAXIMUS, Inc. ModusLink Global Solutions, Inc.* MoneyGram International, Inc.* PRGX Global, Inc.* Sapient Corp.* (a) ServiceSource International, Inc.* (a) Syntel, Inc. TeleTech Holdings, Inc.* (a) The Hackett Group, Inc. TNS, Inc.* Unisys Corp.* (a) Virtusa Corp.* WEX, Inc.* (a) Semiconductors & Semiconductor Equipment 3.5% Advanced Energy Industries, Inc.* Alpha & Omega Semiconductor Ltd.* (a) Shares Value ($) Ambarella, Inc.* Amkor Technology, Inc.* (a) ANADIGICS, Inc.* (a) Applied Micro Circuits Corp.* ATMI, Inc.* Axcelis Technologies, Inc.* AXT, Inc.* Brooks Automation, Inc. Cabot Microelectronics Corp. Cavium, Inc.* (a) CEVA, Inc.* Cirrus Logic, Inc.* Cohu, Inc. Cymer, Inc.* Diodes, Inc.* (a) DSP Group, Inc.* Entegris, Inc.* Entropic Communications, Inc.* Exar Corp.* First Solar, Inc.* (a) FormFactor, Inc.* (a) GSI Technology, Inc.* (a) GT Advanced Technologies, Inc.* (a) Hittite Microwave Corp.* (a) Inphi Corp.* (a) Integrated Device Technology, Inc.* Integrated Silicon Solution, Inc.* (a) Intermolecular, Inc.* (a) International Rectifier Corp.* Intersil Corp. "A" IXYS Corp. (a) Kopin Corp.* Lattice Semiconductor Corp.* LTX-Credence Corp.* MA-COM Technology Solutions Holdings, Inc.* Mattson Technology, Inc.* MaxLinear, Inc. "A"* (a) MEMC Electronic Materials, Inc.* Micrel, Inc. (a) Microsemi Corp.* Mindspeed Technologies, Inc.* (a) MIPS Technologies, Inc.* (a) MKS Instruments, Inc. Monolithic Power Systems, Inc. MoSys, Inc.* Nanometrics, Inc.* NeoPhotonics Corp.* (a) NVE Corp.* (a) OmniVision Technologies, Inc.* PDF Solutions, Inc.* (a) Peregrine Semiconductor Corp.* Pericom Semiconductor Corp.* Photronics, Inc.* PLX Technology, Inc.* Power Integrations, Inc. QuickLogic Corp.* (a) Rambus, Inc.* (a) RF Micro Devices, Inc.* Shares Value ($) Rubicon Technology, Inc.* (a) Rudolph Technologies, Inc.* Semtech Corp.* (a) Sigma Designs, Inc.* Silicon Image, Inc.* Spansion, Inc. "A"* STR Holdings, Inc.* (a) SunPower Corp.* (a) Supertex, Inc. Tessera Technologies, Inc. TriQuint Semiconductor, Inc.* Ultra Clean Holdings* Ultratech, Inc.* Veeco Instruments, Inc.* (a) Volterra Semiconductor Corp.* Software 3.7% Accelrys, Inc.* ACI Worldwide, Inc.* (a) Actuate Corp.* Advent Software, Inc.* American Software, Inc. "A" Aspen Technology, Inc.* AVG Technologies NV* Blackbaud, Inc. Bottomline Technologies, Inc.* BroadSoft, Inc.* (a) Callidus Software* (a) CommVault Systems, Inc.* Comverse Technology, Inc.* Comverse, Inc.* Digimarc Corp. (a) Ebix, Inc. (a) Ellie Mae, Inc.* (a) Eloqua, Inc.* (a) Envivio, Inc.* EPIQ Systems, Inc. (a) ePlus, Inc. Exa Corp.* Fair Isaac Corp. FalconStor Software, Inc.* (a) FleetMatics Group PLC* Glu Mobile, Inc.* (a) Guidance Software, Inc.* Guidewire Software, Inc.* (a) Imperva, Inc.* (a) Infoblox, Inc.* (a) Interactive Intelligence Group* (a) Jive Software, Inc.* Manhattan Associates, Inc.* Mentor Graphics Corp.* MicroStrategy, Inc. "A"* Monotype Imaging Holdings, Inc. (a) NetScout Systems, Inc.* Parametric Technology Corp.* (a) Pegasystems, Inc. (a) Pervasive Software, Inc.* Progress Software Corp.* (a) Proofpoint, Inc.* (a) PROS Holdings, Inc.* (a) QAD, Inc. "A" QLIK Technologies, Inc.* Shares Value ($) Qualys, Inc.* RealPage, Inc.* (a) Rosetta Stone, Inc.* (a) Sapiens International Corp.* (a) SeaChange International, Inc.* Sourcefire, Inc.* (a) SS&C Technologies Holdings, Inc.* Synchronoss Technologies, Inc.* (a) Take-Two Interactive Software, Inc.* Tangoe, Inc.* (a) TeleNav, Inc.* TiVo, Inc.* Tyler Technologies, Inc.* Ultimate Software Group, Inc.* (a) VASCO Data Security International, Inc.* (a) Verint Systems, Inc.* (a) Virnetx Holding Corp.* (a) Websense, Inc.* Materials 5.1% Chemicals 2.1% A. Schulman, Inc. ADA-ES, Inc.* (a) American Vanguard Corp. (a) Arabian American Development Co.* (a) Balchem Corp. Calgon Carbon Corp.* Chase Corp. (a) Chemtura Corp.* Ferro Corp.* Flotek Industries, Inc.* (a) FutureFuel Corp. Georgia Gulf Corp. (a) GSE Holding, Inc.* (a) H.B. Fuller Co. Hawkins, Inc. (a) Innophos Holdings, Inc. Innospec, Inc. KMG Chemicals, Inc. (a) Koppers Holdings, Inc. (a) Kraton Performance Polymers, Inc.* Landec Corp.* LSB Industries, Inc.* Minerals Technologies, Inc. Olin Corp. OM Group, Inc.* Omnova Solutions, Inc.* (a) PolyOne Corp. Quaker Chemical Corp. Sensient Technologies Corp. (a) Spartech Corp.* Stepan Co. (a) Tredegar Corp. Zep, Inc. Zoltek Companies, Inc.* (a) Construction Materials 0.4% Eagle Materials, Inc. Shares Value ($) Headwaters, Inc.* Texas Industries, Inc.* (a) United States Lime & Minerals, Inc.* (a) Containers & Packaging 0.2% AEP Industries, Inc.* Berry Plastics Group, Inc.* Boise, Inc. (a) Graphic Packaging Holding Co.* Myers Industries, Inc. UFP Technologies, Inc.* Metals & Mining 1.6% A.M. Castle & Co.* (a) AK Steel Holding Corp. (a) AMCOL International Corp. Century Aluminum Co.* Coeur d'Alene Mines Corp.* General Moly, Inc.* (a) Globe Specialty Metals, Inc. Gold Reserve, Inc.* (a) Gold Resource Corp. (a) Golden Minerals Co.* (a) Golden Star Resources Ltd.* (a) Handy & Harman Ltd.* Haynes International, Inc. Hecla Mining Co. (a) Horsehead Holding Corp.* (a) Kaiser Aluminum Corp. Materion Corp. McEwen Mining, Inc.* (a) Metals U.S.A. Holdings Corp. Midway Gold Corp.* (a) Noranda Aluminum Holding Corp. Olympic Steel, Inc. Paramount Gold and Silver Corp.* (a) Revett Minerals, Inc.* (a) RTI International Metals, Inc.* (a) Schnitzer Steel Industries, Inc. "A" Stillwater Mining Co.* SunCoke Energy, Inc.* (a) U.S. Antimony Corp.* (a) U.S. Silica Holdings, Inc. (a) Universal Stainless & Alloy Products, Inc.* Vista Gold Corp.* (a) Worthington Industries, Inc. Paper & Forest Products 0.8% Buckeye Technologies, Inc. Clearwater Paper Corp.* Deltic Timber Corp. (a) KapStone Paper & Packaging Corp. Louisiana-Pacific Corp.* Neenah Paper, Inc. (a) P.H. Glatfelter Co. (a) Resolute Forest Products* (a) Schweitzer-Mauduit International, Inc. (a) Wausau Paper Corp. (a) Shares Value ($) Telecommunication Services 0.7% Diversified Telecommunication Services 0.6% 8x8, Inc.* (a) Atlantic Tele-Network, Inc. Cbeyond, Inc.* Cincinnati Bell, Inc.* (a) Cogent Communications Group, Inc. Consolidated Communications Holdings, Inc. (a) FairPoint Communications, Inc.* (a) General Communication, Inc. "A"* Hawaiian Telcom Holdco, Inc.* (a) HickoryTech Corp. (a) IDT Corp. "B" (a) inContact, Inc.* (a) Iridium Communications, Inc.* Lumos Networks Corp. magicJack VocalTec Ltd.* (a) Neutral Tandem, Inc. Orbcomm, Inc.* Premiere Global Services, Inc.* Primus Telecommunications Group, Inc. (a) Towerstream Corp.* (a) Vonage Holdings Corp.* Wireless Telecommunication Services 0.1% Boingo Wireless, Inc.* (a) Leap Wireless International, Inc.* NTELOS Holdings Corp. (a) Shenandoah Telecommunications Co. (a) U.S.A. Mobility, Inc. (a) Utilities 3.3% Electric Utilities 1.5% ALLETE, Inc. Cleco Corp. El Paso Electric Co. Empire District Electric Co. (a) IDACORP, Inc. MGE Energy, Inc. Otter Tail Corp. PNM Resources, Inc. Portland General Electric Co. UIL Holdings Corp. Unitil Corp. (a) UNS Energy Corp. (a) Gas Utilities 1.0% Chesapeake Utilities Corp. Delta Natural Gas Co., Inc. (a) New Jersey Resources Corp. (a) Northwest Natural Gas Co. Piedmont Natural Gas Co., Inc. (a) South Jersey Industries, Inc. (a) Southwest Gas Corp. The Laclede Group, Inc. WGL Holdings, Inc. (a) Shares Value ($) Independent Power Producers & Energy Traders 0.1% American DG Energy, Inc.* (a) Atlantic Power Corp. (a) Genie Energy Ltd. "B" (a) Ormat Technologies, Inc. (a) Multi-Utilities 0.4% Avista Corp. Black Hills Corp. CH Energy Group, Inc. (a) NorthWestern Corp. Water Utilities 0.3% American States Water Co. (a) Artesian Resources Corp. "A" (a) Cadiz, Inc.* (a) California Water Service Group (a) Connecticut Water Service, Inc. (a) Consolidated Water Co., Ltd. Middlesex Water Co. SJW Corp. (a) York Water Co. (a) Total Common Stocks (Cost $281,761,588) Warrants 0.0% Energy Magnum Hunter Resources Corp., Expiration Date 10/14/2013* (Cost $0) Principal Amount ($) Value ($) Government & Agency Obligation 0.4% U.S. Treasury Obligation U.S. Treasury Bill, 0.135%**, 4/25/2013 (b) (Cost $1,334,429) Shares Value ($) Securities Lending Collateral 32.9% Daily Assets Fund Institutional, 0.20% (c) (d) (Cost $105,827,002) Cash Equivalents 2.2% Central Cash Management Fund, 0.15% (c) (Cost $6,908,600) % of Net Assets Value ($) Total Investment Portfolio (Cost $395,831,619)† Other Assets and Liabilities, Net (a) ) ) Net Assets * Non-income producing security. ** Annualized yield at time of purchase; not a coupon rate. † The cost for federal income tax purposes was $401,220,321. At December 31, 2012, net unrealized appreciation for all securities based on tax cost was $24,880,359. This consisted of aggregate gross unrealized appreciation for all securities in which there was an excess of value over tax cost of $71,981,780 and aggregate gross unrealized depreciation for all securities in which there was an excess of tax cost over value of $47,101,421. (a) All or a portion of these securities were on loan amounting to $104,941,949. In addition, included in other assets and liabilities, net are pending sales, amounting to $504,257, that are also on loan (see Notes to Financial Statements). The value of all securities loaned at December 31, 2012 amounted to $105,446,206, which is 32.8% of net assets. (b) At December 31, 2012, this security has been pledged, in whole or in part, to cover initial margin requirements for open futures contracts. (c) Affiliated fund managed by Deutsche Investment Management Americas Inc. The rate shown is the annualized seven-day yield at period end. (d) Represents collateral held in connection with securities lending. Income earned by the Fund is net of borrower rebates. REIT: Real Estate Investment Trust At December 31, 2012, open futures contracts purchased were as follows: Futures Currency Expiration Date Contracts Notional Value ($) Unrealized Appreciation ($) Russell E Mini 2000 Index USD 3/15/2013 Currency Abbreviation USD United States Dollar For information on the Fund's policy and additional disclosures regarding futures contracts, please refer to Note B in the accompanying Notes to Financial Statements. Fair Value Measurements Various inputs are used in determining the value of the Fund's investments. These inputs are summarized in three broad levels. Level 1 includes quoted prices in active markets for identical securities. Level 2 includes other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, and credit risk). Level 3 includes significant unobservable inputs (including the Fund's own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of December 31, 2012 in valuing the Fund's investments. For information on the Fund's policy regarding the valuation of investments, please refer to the Security Valuation section of Note A in the accompanying Notes to Financial Statements. Assets Level 1 Level 2 Level 3 Total Common Stocks and Warrants (e) $ $ — $ $ Government & Agency Obligation — — Short-Term Investments (e) — — Derivatives (f) — — Total $ There have been no transfers between fair value measurement levels during the year ended December 31, 2012. (e) See Investment Portfolio for additional detailed categorizations. (f) Derivatives include unrealized appreciation (depreciation) on futures contracts. The accompanying notes are an integral part of the financial statements. Statement of Assets and Liabilities as of December 31, 2012 Assets Investments: Investments in non-affiliated securities, at value (cost $283,096,017) — including $104,941,949 of securities loaned $ Investment in Daily Assets Fund Institutional (cost $105,827,002)* Investment in Central Cash Management Fund (cost $6,908,600) Total investments in securities, at value (cost $395,831,619) Receivable for investments sold Receivable for Fund shares sold Dividends receivable Interest receivable Receivable for variation margin on futures contracts Other assets Total assets Liabilities Cash overdraft Payable upon return of securities loaned Payable for Fund shares redeemed Accrued management fee Accrued Trustees' fees Other accrued expenses and payables Total liabilities Net assets, at value $ Net Assets Consist of Undistributed net investment income Net unrealized appreciation (depreciation) on: Investments Futures Foreign currency ) Accumulated net realized gain (loss) Paid-in capital Net assets, at value $ Class A Net Asset Value, offering and redemption price per share ($279,943,832 ÷ 20,638,404 outstanding shares of beneficial interest, $.001 par value, unlimited number of shares authorized) $ Class B Net Asset Value, offering and redemption price per share ($41,332,865 ÷ 3,049,367 outstanding shares of beneficial interest, $.001 par value, unlimited number of shares authorized) $ * Represents collateral on securities loaned. The accompanying notes are an integral part of the financial statements. Statement of Operations for the year ended December 31, 2012 Investment Income Income: Dividends (net of foreign taxes withheld of $6,341) $ Interest Income distributions — Central Cash Management Fund Securities lending income, including income from Daily Assets Fund Institutional, net of borrower rebates Total income Expenses: Management fee Administration fee Services to shareholders Distribution service fee (Class B) Custodian fee Professional fees Reports to shareholders Trustees' fees and expenses Other Total expenses before expense reductions Expense reductions ) Total expenses after expense reductions Net investment income (loss) Realized and Unrealized Gain (Loss) Net realized gain (loss) from: Investments Capital gain dividends received Futures Foreign currency Change in net unrealized appreciation (depreciation) on: Investments Futures Foreign currency ) Net gain (loss) Net increase (decrease) in net assets resulting from operations $ The accompanying notes are an integral part of the financial statements. Statement of Changes in Net Assets Years Ended December 31, Increase (Decrease) in Net Assets Operations: Net investment income (loss) $ $ Net realized gain (loss) Change in net unrealized appreciation (depreciation) ) Net increase (decrease) in net assets resulting from operations ) Distributions to shareholders from: Net investment income: Class A ) ) Class B ) ) Net realized gains: Class A ) — Class B ) — Total distributions ) ) Fund share transactions: Class A Proceeds from shares sold Reinvestment of distributions Payments for shares redeemed ) ) Net increase (decrease) in net assets from Class A share transactions ) ) Class B Proceeds from shares sold Reinvestment of distributions Payments for shares redeemed ) ) Net increase (decrease) in net assets from Class B share transactions ) ) Increase (decrease) in net assets ) Net assets at beginning of period Net assets at end of period (including undistributed net investment income of $5,735,971 and $2,862,813, respectively) $ $ Other Information Class A Shares outstanding at beginning of period Shares sold Shares issued to shareholders in reinvestment of distributions Shares redeemed ) ) Net increase (decrease) in Class A shares ) ) Shares outstanding at end of period Class B Shares outstanding at beginning of period Shares sold Shares issued to shareholders in reinvestment of distributions Shares redeemed ) ) Net increase (decrease) in Class B shares ) ) Shares outstanding at end of period The accompanying notes are an integral part of the financial statements. Financial Highlights Years Ended December 31, Class A Selected Per Share Data Net asset value, beginning of period $ Income (loss) from investment operations: Net investment income (loss)a Net realized and unrealized gain (loss) ) ) Total from investment operations ) ) Less distributions from: Net investment income ) Net realized gains )* — — ) ) Total distributions ) Net asset value, end of period $ Total Return (%)b ) ) Ratios to Average Net Assets and Supplemental Data Net assets, end of period ($ millions) Ratio of expenses before expense reductions (%) Ratio of expenses after expense reductions (%) Ratio of net investment income (loss) (%) Portfolio turnover rate (%) 20 15 16 26 25 a Based on average shares outstanding during the period. b Total return would have been lower had certain expenses not been reduced. * Amount is less than $.005. Years Ended December 31, Class B Selected Per Share Data Net asset value, beginning of period $ Income (loss) from investment operations: Net investment income (loss)a Net realized and unrealized gain (loss) ) ) Total from investment operations ) ) Less distributions from: Net investment income ) Net realized gains )* — — ) ) Total distributions ) Net asset value, end of period $ Total Return (%)b ) ) Ratios to Average Net Assets and Supplemental Data Net assets, end of period ($ millions) 41 41 50 45 42 Ratio of expenses before expense reductions (%) Ratio of expenses after expense reductions (%) Ratio of net investment income (loss) (%) Portfolio turnover rate (%) 20 15 16 26 25 a Based on average shares outstanding during the period. b Total return would have been lower had certain expenses not been reduced. * Amount is less than $.005. Notes to Financial Statements A. Organization and Significant Accounting Policies DWS Investments VIT Funds (the "Trust") is registered under the Investment Company Act of 1940, as amended (the "1940 Act"), as an open-end management investment company. The Trust is organized as a Massachusetts business trust. The Trust is comprised of two series. DWS Small Cap Index VIP (the "Fund") is a diversified series of the Trust offered to investors. The Fund is an underlying investment vehicle for variable annuity contracts and variable life insurance policies to be offered by the separate accounts of certain life insurance companies ("Participating Insurance Companies"). Multiple Classes of Shares of Beneficial Interest. The Fund offers two classes of shares to investors: Class A shares and Class B shares. Class B shares are subject to Rule 12b-1 distribution fees under the 1940 Act and record keeping fees equal to an annual rate up to 0.25% and 0.15%, respectively, of the Class B shares average daily net assets. Class A shares are not subject to such fees. Investment income, realized and unrealized gains and losses, and certain fund-level expenses and expense reductions, if any, are borne pro rata on the basis of relative net assets by the holders of all classes of shares, except that each class bears certain expenses unique to that class (including the applicable Rule 12b-1 distribution fees). Differences in class-level expenses may result in payment of different per share dividends by class. All shares have equal rights with respect to voting subject to class-specific arrangements. The Fund's financial statements are prepared in accordance with accounting principles generally accepted in the United States of America which require the use of management estimates. Actual results could differ from those estimates. The policies described below are followed consistently by the Fund in the preparation of its financial statements. Security Valuation. Investments are stated at value determined as of the close of regular trading on the New York Stock Exchange on each day the exchange is open for trading. Various inputs are used in determining the value of the Fund's investments. These inputs are summarized in three broad levels. Level 1 includes quoted prices in active markets for identical securities. Level 2 includes other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, and credit risk). Level 3 includes significant unobservable inputs (including the Fund's own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Equity securities are valued at the most recent sale price or official closing price reported on the exchange (U.S. or foreign) or over-the-counter market on which they trade and are categorized as Level 1 securities. Securities for which no sales are reported are valued at the calculated mean between the most recent bid and asked quotations on the relevant market or, if a mean cannot be determined, at the most recent bid quotation. Debt securities are valued at prices supplied by independent pricing services approved by the Fund's Board. If the pricing services are unable to provide valuations, securities are valued at the most recent bid quotation or evaluated price, as applicable, obtained from one or more broker-dealers. Such services may use various pricing techniques which take into account appropriate factors such as yield, quality, coupon rate, maturity, type of issue, trading characteristics and other data, as well as broker quotes. These securities are generally categorized as Level 2. Money market instruments purchased with an original or remaining maturity of sixty days or less, maturing at par, are valued at amortized cost, which approximates value, and are categorized as Level 2. Investments in open-end investment companies are valued at their net asset value each business day and are categorized as Level 1. Futures contracts are generally valued at the settlement prices established each day on the exchange on which they are traded and are categorized as Level 1. Securities and other assets for which market quotations are not readily available or for which the above valuation procedures are deemed not to reflect fair value are valued in a manner that is intended to reflect their fair value as determined in accordance with procedures approved by the Board and are generally categorized as Level 3. In accordance with the Fund's valuation procedures, factors used in determining value may include, but are not limited to, the type of the security; the size of the holding; the initial cost of the security; the existence of any contractual restrictions on the security's disposition; the price and extent of public trading in similar securities of the issuer or of comparable companies; quotations or evaluated prices from broker-dealers and/or pricing services; information obtained from the issuer, analysts, and/or the appropriate stock exchange (for exchange-traded securities); an analysis of the company's or issuer's financial statements; an evaluation of the forces that influence the issuer and the market(s) in which the security is purchased and sold and with respect to debt securities; the maturity, coupon, creditworthiness, currency denomination and the movement of the market in which the security is normally traded. The value determined under these procedures may differ from published values for the same securities. Disclosure about the classification of fair value measurements is included in a table following the Fund's Investment Portfolio. New Accounting Pronouncement. In January 2013, Accounting Standard Update 2013-01 (ASU 2013-01), Clarifying the Scope of Disclosures about Offsetting Assets and Liabilities, replaced Accounting Standards Update 2011-11 (ASU 2011-11), Disclosures about Offsetting Assets and Liabilities. ASU 2013-01 is effective for fiscal years beginning on or after January 1, 2013, and interim periods within those annual periods. ASU 2011-11 was intended to enhance disclosure requirements on the offsetting of financial assets and liabilities. The ASU 2013-01 limits the scope of the new balance sheet offsetting disclosures to derivatives, repurchase agreements, and securities lending transactions to the extent that they are (1) offset in the financial statements or (2) subject to an enforceable master netting arrangement or similar agreement. Management is currently evaluating the application of ASU 2013-01 and its impact, if any, on the Fund's financial statements. Securities Lending. The Fund lends securities to certain financial institutions. The Fund retains beneficial ownership of the securities it has loaned and continues to receive interest and dividends paid by the issuer of securities and to participate in any changes in their market value. The Fund requires the borrowers of the securities to maintain collateral with the Fund consisting of either cash or liquid, unencumbered assets having a value at least equal to the value of the securities loaned. When the collateral falls below specified amounts, the lending agent will use its best effort to obtain additional collateral on the next business day to meet required amounts under the security lending agreement. The Fund may invest the cash collateral into a joint trading account in an affiliated money market fund pursuant to Exemptive Orders issued by the SEC. The Fund receives compensation for lending its securities either in the form of fees or by earning interest on invested cash collateral net of borrower rebates and fees paid to a lending agent. Either the Fund or the borrower may terminate the loan. There may be risks of delay and costs in recovery of securities or even loss of rights in the collateral should the borrower of the securities fail financially. The Fund is also subject to all investment risks associated with the reinvestment of any cash collateral received, including, but not limited to, interest rate, credit and liquidity risk associated with such investments. Federal Income Taxes. The Fund's policy is to comply with the requirements of the Internal Revenue Code, as amended, which are applicable to regulated investment companies, and to distribute all of its taxable income to its shareholders. Under the Regulated Investment Company Modernization Act of 2010, net capital losses incurred post-enactment may be carried forward indefinitely, and their character is retained as short-term and/or long-term. Previously, net capital losses were carried forward for eight years and treated as short-term losses. As a transition rule, the Act requires that post-enactment net capital losses be used before pre-enactment net capital losses. The Fund has reviewed the tax positions for the open tax years as of December 31, 2012 and has determined that no provision for income tax is required in the Fund's financial statements. The Fund's federal tax returns for the prior three fiscal years remain open subject to examination by the Internal Revenue Service. Distribution of Income and Gains. Net investment income of the Fund, if any, is distributed to shareholders annually. Net realized gains from investment transactions, in excess of available capital loss carryforwards, would be taxable to the Fund if not distributed, and, therefore, will be distributed to shareholders at least annually. The Fund may also make additional distributions for tax purposes if necessary. The timing and characterization of certain income and capital gain distributions are determined annually in accordance with federal tax regulations, which may differ from accounting principles generally accepted in the United States of America. These differences primarily relate to investments in futures contracts and certain securities sold at a loss. As a result, net investment income (loss) and net realized gain (loss) on investment transactions for a reporting period may differ significantly from distributions during such period. Accordingly, the Fund may periodically make reclassifications among certain of its capital accounts without impacting the net asset value of the Fund. At December 31, 2012, the Fund's components of distributable earnings (accumulated gains) on a tax basis were as follows: Undistributed ordinary income* $ Undistributed long-term capital gains $ Unrealized appreciation (depreciation) on investments $ In addition, the tax character of distributions paid to shareholders by the Fund is summarized as follows: Years Ended December 31, Distributions from ordinary income* $ $ Distributions from long-term capital gains $ $ — * For tax purposes, short-term capital gain distributions are considered ordinary income distributions. Contingencies. In the normal course of business, the Fund may enter into contracts with service providers that contain general indemnification clauses. The Fund's maximum exposure under these arrangements is unknown as this would involve future claims that may be made against the Fund that have not yet been made. However, based on experience, the Fund expects the risk of loss to be remote. Expenses. Expenses of the Trust arising in connection with a specific Fund are allocated to that Fund. Other Trust expenses which cannot be directly attributed to a fund are apportioned among the funds in the Trust based upon the relative net assets or other appropriate measures. Real Estate Investment Trusts. The Fund periodically recharacterizes distributions received from a Real Estate Investment Trust ("REIT") investment based on information provided by the REIT into the following categories: ordinary income, long-term and short-term capital gains, and return of capital. If information is not available timely from a REIT, the recharacterization will be estimated for financial statement purposes and a recharacterization will be made within the accounting records in the following year when such information becomes available. Distributions received from REITs in excess of income are recorded as either a reduction of cost of investments or realized gains. The Fund distinguishes between dividends received on a tax basis and a financial reporting basis and only distributions in excess of tax basis earnings and profits are reported in the financial statements as a tax return of capital. Other. Investment transactions are accounted for on a trade date plus one basis for daily net asset valuation calculations. However, for financial reporting purposes, investment transactions are reported on trade date. Interest income is recorded on the accrual basis. Dividend income is recorded on the ex-dividend date net of foreign withholding taxes. Realized gains and losses from investment transactions are recorded on an identified cost basis and may include proceeds from litigation. B. Derivative Instruments Futures Contracts. A futures contract is an agreement between a buyer or seller and an established futures exchange or its clearinghouse in which the buyer or seller agrees to take or make a delivery of a specific amount of a financial instrument at a specified price on a specific date (settlement date). For the year ended December 31, 2012, the Fund invested in futures to keep cash on hand to meet shareholder redemptions or other needs while maintaining exposure to the stock market. Upon entering into a futures contract, the Fund is required to deposit with a financial intermediary cash or securities ("initial margin") in an amount equal to a certain percentage of the face value indicated in the futures contract. Subsequent payments ("variation margin") are made or received by the Fund dependent upon the daily fluctuations in the value and are recorded for financial reporting purposes as unrealized gains or losses by the Fund. Gains or losses are realized when the contract expires or is closed. Since all futures contracts are exchange traded, counterparty risk is minimized as the exchange's clearinghouse acts as the counterparty, and guarantees the futures against default. Certain risks may arise upon entering into futures contracts, including the risk that an illiquid market will limit the Fund's ability to close out a futures contract prior to the settlement date and the risk that the futures contract is not well correlated with the security, index or currency to which it relates. Risk of loss may exceed amounts disclosed in the Statement of Assets and Liabilities. A summary of the open futures contracts as of December 31, 2012 is included in a table following the Fund's Investment Portfolio. For the year ended December 31, 2012, the investment in futures contracts purchased had a total notional value generally indicative of a range from approximately $4,673,000 to $9,863,000. The following tables summarize the value of the Fund's derivative instruments held as of December 31, 2012 and the related location in the accompanying Statement of Assets and Liabilities, presented by primary underlying risk exposure: Asset Derivative Futures Contracts Equity Contracts(a) $ The above derivative is located in the following Statement of Assets and Liabilities account: (a)Includes cumulative appreciation of futures contracts as disclosed in the Investment Portfolio. Unsettled variation margin is disclosed separately within the Statement of Assets and Liabilities. Additionally, the amount of unrealized and realized gains and losses on derivative instruments recognized in Fund earnings during the year ended December 31, 2012 and the related location in the accompanying Statement of Operations is summarized in the following tables by primary underlying risk exposure: Realized Gain (Loss) Futures Contracts Equity Contracts(a) $ The above derivative is located in the following Statement of Operations account: (a) Net realized gain (loss) from futures Change in Net Unrealized Appreciation (Depreciation) Futures Contracts Equity Contracts(a) $ The above derivative is located in the following Statement of Operations account: (a) Change in net unrealized appreciation (depreciation) on futures C. Purchases and Sales of Securities During the year ended December 31, 2012, purchases and sales of investment securities (excluding short-term investments) aggregated $60,604,288 and $60,299,164, respectively. D. Related Parties Investment Management Agreement. Under the Investment Management Agreement with Deutsche Investment Management Americas Inc. ("DIMA" or the "Advisor"), an indirect, wholly owned subsidiary of Deutsche Bank AG, the Advisor determines the securities, instruments and other contracts relating to investments to be purchased, sold, or entered into by the Fund or delegates such responsibility to the Fund's sub-advisor. Pursuant to the Investment Management Agreement with the Advisor, the Fund pays the Advisor an annual fee based on its average daily net assets, computed and accrued daily and payable monthly at the annual rate of 0.35%. Northern Trust Investments, Inc. ("NTI") serves as subadvisor. As a sub-advisor to the Fund, NTI makes investment decisions and buys and sells securities for the Fund. NTI is paid by the Advisor for the services NTI provides to the Fund. For the period from January 1, 2012 through September 30, 2012, the Advisor had contractually agreed to waive all or a portion of its fees and/or reimburse certain operating expenses of the Fund to the extent necessary to maintain the operating expenses (excluding certain expenses such as extraordinary expenses, taxes, brokerage and interest) of each class as follows: Class A .50% Class B .75% For the period from October 1, 2012 through September 30, 2013, the Advisor has contractually agreed to waive all or a portion of its fees and/or reimburse certain operating expenses of the Fund to the extent necessary to maintain the operating expenses (excluding certain expenses such as extraordinary expenses, taxes, brokerage and interest) of each class as follows: Class A .45% Class B .70% Accordingly, for the year ended December 31, 2012, the Advisor waived a portion of its management fee aggregating $186,975, and the amount charged aggregated $921,576, which was equivalent to an annual effective rate of 0.29% of the Fund's average daily net assets. Administration Fee. Pursuant to the Administrative Services Agreement, DIMA provides most administrative services to the Fund. For all services provided under the Administrative Services Agreement, the Fund pays DIMA an annual fee ("Administration Fee") of 0.10% of the Fund's average daily net assets, computed and accrued daily and payable monthly. For the year ended December 31, 2012, the Administration Fee was $316,729, of which $26,636 is unpaid. Distribution Service Agreement. DWS Investments Distributors, Inc. ("DIDI"), an affiliate of the Advisor, is the Fund's distributor. In accordance with the Distribution Plan, DIDI receives 12b-1 fees of 0.25% of average daily net assets of Class B shares. For the year ended December 31, 2012, the Distribution Service Fee was as follows: Distribution Service Fee Total Aggregated Unpaid at December 31, 2012 Class B $ $ Service Provider Fees. DWS Investments Service Company ("DISC"), an affiliate of the Advisor, is the transfer agent, dividend-paying agent and shareholder service agent of the Fund. Pursuant to a sub-transfer agency agreement among DISC and DST Systems, Inc. ("DST"), DISC has delegated certain transfer agent, dividend-paying agent and shareholder service agent functions to DST. DISC compensates DST out of the shareholder servicing fee they receive from the Fund. For the year ended December 31, 2012, the amounts charged to the Fund by DISC were as follows: Services to Shareholders Total Aggregated Waived Unpaid at December 31, 2012 Class A $ $ $ — Class B — $ $ $ Typesetting and Filing Service Fees. Under an agreement with DIMA, DIMA is compensated for providing typesetting and certain regulatory filing services to the Fund. For the year ended December 31, 2012, the amount charged to the Fund by DIMA included in the Statement of Operations under "reports to shareholders" aggregated $24,997, of which $8,564 is unpaid. Trustees' Fees and Expenses. The Fund paid retainer fees to each Trustee not affiliated with the Advisor, plus specified amounts to the Board Chairperson and to each committee Chairperson. Affiliated Cash Management Vehicle. The Fund may invest uninvested cash balances in Central Cash Management Fund, which is managed by the Advisor. The Fund indirectly bears its proportionate share of the expenses of Central Cash Management Fund. Central Cash Management Fund does not pay the Advisor an investment management fee. Central Cash Management Fund seeks a high level of current income consistent with liquidity and the preservation of capital. Security Lending Fees. Effective January 24, 2013, Deutsche Bank AG serves as lending agent for the Fund. E. Line of Credit The Fund and other affiliated funds (the "Participants") share in a $375 million revolving credit facility provided by a syndication of banks. The Fund may borrow for temporary or emergency purposes, including the meeting of redemption requests that otherwise might require the untimely disposition of securities. The Participants are charged an annual commitment fee which is allocated based on net assets, among each of the Participants. Interest is calculated at a rate per annum equal to the sum of the Federal Funds Rate plus 1.25 percent plus if LIBOR exceeds the Federal Funds Rate the amount of such excess. The Fund may borrow up to a maximum of 33 percent of its net assets under the agreement. The Fund had no outstanding loans at December 31, 2012. F. Ownership of the Fund At December 31, 2012, two participating insurance companies were beneficial owners of record of 10% or more of the total outstanding Class A shares of the Fund, owning 55% and 11%. At December 31, 2012, two participating insurance companies were beneficial owners of record of 10% or more of the outstanding Class B shares of the Fund, each owning 42% and 29%, respectively. Report of Independent Registered Public Accounting Firm To the Trustees of DWS Investments VIT Funds and the Shareholders of DWS Small Cap Index VIP: In our opinion, the accompanying statement of assets and liabilities, including the investment portfolio, and the related statements of operations and of changes in net assets and the financial highlights present fairly, in all material respects, the financial position of DWS Small Cap Index VIP (the "Fund") at December 31, 2012, and the results of its operations, the changes in its net assets and the financial highlights for each of the periods indicated therein, in conformity with accounting principles generally accepted in the United States of America. These financial statements and financial highlights (hereafter referred to as "financial statements") are the responsibility of the Fund's management. Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits of these financial statements in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, and evaluating the overall financial statement presentation. We believe that our audits, which included confirmation of securities at December 31, 2012 by correspondence with the custodian and brokers, provide a reasonable basis for our opinion. Boston, Massachusetts February 14, 2013 PricewaterhouseCoopers LLP Information About Your Fund's Expenses (Unaudited) As an investor of the Fund, you incur two types of costs: ongoing expenses and transaction costs. Ongoing expenses include management fees, distribution and service (12b-1) fees and other Fund expenses. Examples of transaction costs include contract charges, redemption fees and account maintenance fees, which are not shown in this section. The following tables are intended to help you understand your ongoing expenses (in dollars) of investing in the Fund and to help you compare these expenses with the ongoing expenses of investing in other mutual funds. In the most recent six-month period, the Fund limited these expenses; had it not done so, expenses would have been higher. The example in the table is based on an investment of $1,000 invested at the beginning of the six-month period and held for the entire period (July 1, 2012 to December 31, 2012). The tables illustrate your Fund's expenses in two ways: •Actual Fund Return. This helps you estimate the actual dollar amount of ongoing expenses (but not transaction costs) paid on a $1,000 investment in the Fund using the Fund's actual return during the period. To estimate the expenses you paid over the period, simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number in the "Expenses Paid per $1,000" line under the share class you hold. • Hypothetical 5% Fund Return. This helps you to compare your Fund's ongoing expenses (but not transaction costs) with those of other mutual funds using the Fund's actual expense ratio and a hypothetical rate of return of 5% per year before expenses. Examples using a 5% hypothetical Fund return may be found in the shareholder reports of other mutual funds. The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period. Please note that the expenses shown in these tables are meant to highlight your ongoing expenses only and do not reflect any transaction costs. The "Expenses Paid per $1,000" line of the tables is useful in comparing ongoing expenses only and will not help you determine the relative total expense of owning different funds. If these transaction costs had been included, your costs would have been higher. Expenses and Value of a $1,000 Investment for the six months ended December 31, 2012 Actual Fund Return Class A Class B Beginning Account Value 7/1/12 $ $ Ending Account Value 12/31/12 $ $ Expenses Paid per $1,000* $ $ Hypothetical 5% Fund Return Class A Class B Beginning Account Value 7/1/12 $ $ Ending Account Value 12/31/12 $ $ Expenses Paid per $1,000* $ $ * Expenses are equal to the Fund's annualized expense ratio for each share class, multiplied by the average account value over the period, multiplied by 184 (the number of days in the most recent six-month period), then divided by 366. Annualized Expense Ratios Class A Class B DWS Small Cap Index VIP .48% .72% For more information, please refer to the Fund's prospectus. These tables do not reflect charges and fees ("contract charges") associated with the separate account that invests in the Fund or any variable life insurance policy or variable annuity contract for which the Fund is an investment option. Tax Information (Unaudited) The Fund paid distributions of $0.003 per share from net long-term capital gains during its year ended December 31, 2012, of which 100% represents 15% rate gains. Pursuant to Section 852 of the Internal Revenue Code, the Fund designates $15,117,000 as capital gain dividends for its year ended December 31, 2012, of which 100% represents 15% rate gains. For corporate shareholders, 95% of the ordinary dividends paid during the Fund's fiscal year ended December 31, 2012 qualified for the dividends received deduction. Please consult a tax advisor if you have questions about federal or state income tax laws, or on how to prepare your tax returns. If you have specific questions about your account, contact your insurance provider. Proxy Voting The Fund's policies and procedures for voting proxies for portfolio securities and information about how the Fund voted proxies related to its portfolio securities during the 12-month period ended June 30 are available on our Web site — www.dws-investments.com (click on "proxy voting" at the bottom of the page) — or on the SEC's Web site — www.sec.gov. To obtain a written copy of the Fund's policies and procedures without charge, upon request, call us toll free at (800) 728-3337. Investment Management Agreement Approval The Board of Trustees approved the renewal of DWS Small Cap Index VIP's investment management agreement (the "Agreement") with Deutsche Investment Management Americas Inc. ("DWS") and sub-advisory agreement (the "Sub-Advisory Agreement" and together with the Agreement, the "Agreements") between DWS and Northern Trust Investments, Inc. ("NTI")in September 2012. In terms of the process that the Board followed prior to approving the Agreements, shareholders should know that: • In September 2012, all of the Fund's Trustees were independent of DWS and its affiliates. • The Trustees met frequently during the past year to discuss fund matters and dedicated a substantial amount of time to contract review matters. Over the course of several months, the Board's Contract Committee, in coordination with the Board's Equity Oversight Committee, reviewed comprehensive materials received from DWS, independent third parties and independent counsel. These materials included an analysis of the Fund's performance, fees and expenses, and profitability compiled by the Fund's independent fee consultant. The Board also received extensive information throughout the year regarding performance of the Fund. • The Independent Trustees regularly meet privately with their independent counsel to discuss contract review and other matters. In addition, the Independent Trustees were also advised by the Fund's independent fee consultant in the course of their review of the Fund's contractual arrangements and considered a comprehensive report prepared by the independent fee consultant in connection with their deliberations (the "IFC Report"). • In connection with reviewing the Agreements, the Board also reviewed the terms of the Fund's Rule 12b-1 plan, distribution agreement,administrative services agreement, transfer agency agreement and other material service agreements. • Based on its evaluation of the information provided, the Contract Committee presented its findings and recommendations to the Board. The Board then reviewed the Contract Committee's findings and recommendations. In connection with the contract review process, the Contract Committee and the Board considered the factors discussed below, among others. The Board also considered that DWS and its predecessors have managed the Fund since its inception, and the Board believes that a long-term relationship with a capable, conscientious advisor is in the best interests of the Fund. The Board considered, generally, that shareholders chose to invest or remain invested in the Fund knowing that DWS managed the Fund, and that the Agreement was approved by the Fund's shareholders. DWS is part of Deutsche Bank, a major global banking institution that is engaged in a wide range of financial services. The Board believes that there are advantages to being part of a global asset management business that offers a wide range of investing expertise and resources, including hundreds of portfolio managers and analysts with research capabilities in many countries throughout the world. As part of the contract review process, the Board carefully considered the fees and expenses of each DWS fund overseen by the Board in light of the fund's performance. In many cases, this led to a negotiation with DWS of lower expense caps for the coming year than had previously been in place. As part of these negotiations, the Board indicated that it would consider relaxing these new lower caps in future years following sustained improvements in performance, among other considerations. In June 2012, Deutsche Bank ("DB"), DWS's parent company, announced that DB's new management team had concluded the strategic review of its global asset management business announced in late 2011 by DB's prior management team, and would combine its Asset Management (of which DWS is a part) and Wealth Management divisions. Prior to approving the investment management agreements, the Independent Trustees were apprised of the expected management and structure of the new combined Asset & Wealth Management division ("AWM") and DWS. DB also advised the Independent Trustees that the U.S. asset management business is a critical and integral part of DB and AWM, and that DB would be reinvesting a significant portion of the substantial savings it expects to realize by combining its Asset Management and Wealth Management divisions into a combined AWM division, including enhancements to its investment capabilities. DB also confirmed its commitment to maintaining strong legal and compliance groups within the combined division. While shareholders may focus primarily on fund performance and fees, the Fund's Board considers these and many other factors, including the quality and integrity of DWS's and NTI's personnel and such other issues as back-office operations, fund valuations, and compliance policies and procedures. Nature, Quality and Extent of Services. The Board considered the terms of the Agreements, including the scope of advisory services provided under the Agreements. The Board noted that, under the Agreements, DWS and NTI provide portfolio management services to the Fund and that, pursuant to a separate administrative services agreement, DWS provides administrative services to the Fund. The Board considered the experience and skills of senior management and investment personnel, the resources made available to such personnel, the ability of DWS to attract and retain high-quality personnel, and the organizational depth and stability of DWS. The Board also requested and received information regarding DWS's oversight of Fund sub-advisors, including NTI. The Board reviewed the Fund's performance over short-term and long-term periods and compared those returns to various agreed-upon performance measures, including market indices and a peer universe compiled by the independent fee consultant using information supplied by Lipper Inc. ("Lipper"), an independent fund data service. The Board also noted that it has put into place a process of identifying "Focus Funds" (e.g., funds performing poorly relative to their benchmark or a peer universe compiled by an independent fund data service), and receives more frequent reporting and information from DWS regarding such funds, along with DWS's remedial plans to address underperformance. The Board believes this process is an effective manner of identifying and addressing underperforming funds. Based on the information provided, the Board noted that for each of the one-, three- and five-year periods ended December 31, 2011, the Fund's performance (Class A shares) was in the 3rd quartile of the applicable Lipper universe (the 1st quartile being the best performers and the 4th quartile being the worst performers). Fees and Expenses. The Board considered the Fund's investment management fee schedule, sub-advisory fee schedule, operating expenses and total expense ratios, and comparative information provided by Lipper and the independent fee consultant regarding investment management fee rates paid to other investment advisors by similar funds (1st quartile being the most favorable and 4th quartile being the least favorable). With respect to management fees paid to other investment advisors by similar funds, the Board noted that the contractual fee rates paid by the Fund, which include a 0.10% fee paid to DWS under the Fund's administrative services agreement, were higher than the median (4th quartile) of the applicable Lipper peer group (based on Lipper data provided as of December 31, 2011). With respect to the sub-advisory fee paid to NTI, the Board noted that the fee is paid by DWS out of its fee and not directly by the Fund. The Board noted that the Fund's Class A shares total (net) operating expenses were expected to be higher than the median (3rd quartile) of the applicable Lipper expense universe (based on Lipper data provided as of December 31, 2011) ("Lipper Universe Expenses"). The Board also reviewed data comparing each share class's total (net) operating expenses to the applicable Lipper Universe Expenses. The Board considered the Fund's management fee rate as compared to fees charged by DWS and certain of its affiliates for comparable mutual funds and considered differences in fund and fee structures between the DWS Funds. The Board also considered how the Fund's total (net) operating expenses compared to the total (net) operating expenses of a more customized peer group selected by Lipper (based on such factors as asset size). The Board also noted that the expense limitations agreed to by DWS helped to ensure that the Fund's total (net) operating expenses would remain competitive. The information considered by the Board as part of its review of management fees included information regarding fees charged by DWS and its affiliates to similar institutional accounts and to similar funds offered primarily to European investors ("DWS Europe funds"), in each case as applicable. The Board observed that advisory fee rates for institutional accounts generally were lower than the management fees charged by similarly managed DWS U.S. mutual funds ("DWS Funds"), but also took note of the differences in services provided to DWS Funds as compared to institutional accounts. In the case of DWS Europe funds, the Board observed that fee rates for DWS Europe funds generally were higher than for similarly managed DWS Funds, but noted that differences in the types of services provided to DWS Funds relative to DWS Europe funds made it difficult to compare such fees. On the basis of the information provided, the Board concluded that management fees were reasonable and appropriate in light of the nature, quality and extent of services provided by DWS and NTI. Profitability. The Board reviewed detailed information regarding revenues received by DWS under the Agreement. The Board considered the estimated costs and pre-tax profits realized by DWS from advising the DWS Funds, as well as estimates of the pre-tax profits attributable to managing the Fund in particular. The Board also received information regarding the estimated enterprise-wide profitability of DWS and its affiliates with respect to all fund services in totality and by fund. The Board and the independent fee consultant reviewed DWS's methodology in allocating its costs to the management of the Fund. Based on the information provided, the Board concluded that the pre-tax profits realized by DWS in connection with the management of the Fund were not unreasonable. The Board also reviewed information regarding the profitability of certain similar investment management firms. The Board noted that while information regarding the profitability of such firms is limited (and in some cases is not necessarily prepared on a comparable basis), DWS and its affiliates' overall profitability with respect to the DWS fund complex (after taking into account distribution and other services provided to the funds by DWS and its affiliates) was lower than the overall profitability levels of many comparable firms for which such data was available. The Board did not consider the profitability of NTI with respect to the Fund. The Board noted that DWS pays NTI's fee out of its management fee, and its understanding that the Fund's sub-advisory fee schedule was the product of an arm's length negotiation with DWS. Economies of Scale. The Board considered whether there are economies of scale with respect to the management of the Fund and whether the Fund benefits from any economies of scale. The Board concluded that the Fund's fee schedule represents an appropriate sharing between the Fund and DWS of such economies of scale as may exist in the management of the Fund at current asset levels. Other Benefits to DWS and NTI and Their Affiliates. The Board also considered the character and amount of other incidental benefits received by DWS and NTI and their affiliates, including any fees received by DWS for administrative services provided to the Fund and any fees received by an affiliate of DWS for distribution services. The Board also considered benefits to DWS and NTI related to brokerage and soft-dollar allocations, including allocating brokerage to pay for research generated by parties other than the executing broker dealers, which pertain primarily to funds investing in equity securities, along with the incidental public relations benefits to DWS and NTI related to DWS Funds advertising and cross-selling opportunities among DWS products and services. The Board concluded that management fees were reasonable in light of these fallout benefits. Compliance. The Board considered the significant attention and resources dedicated by DWS to documenting and enhancing its compliance processes in recent years. The Board noted in particular (i) the experience and seniority of both DWS's chief compliance officer and the Fund's chief compliance officer; (ii) the large number of DWS compliance personnel; and (iii) the substantial commitment of resources by DWS and its affiliates to compliance matters. The Board also considered the attention and resources dedicated by DWS to the oversight of the investment sub-advisor's compliance program and compliance with the applicable fund policies and procedures. Based on all of the information considered and the conclusions reached, the Board unanimously determined that the continuation of the Agreements is in the best interests of the Fund. In making this determination, the Board did not give particular weight to any single factor identified above. The Board considered these factors over the course of numerous meetings, certain of which were in executive session with only the Independent Trustees and their counsel present. It is possible that individual Trustees may have weighed these factors differently in reaching their individual decisions to approve the continuation of the Agreements. Summary of Management Fee Evaluation by Independent Fee Consultant September 17, 2012 Pursuant to an Order entered into by Deutsche Investment Management Americas and affiliates (collectively, "DeAM") with the Attorney General of New York, I, Thomas H. Mack, have been appointed the Independent Fee Consultant for the DWS Funds (formerly the DWS Scudder Funds). My duties include preparing an annual written evaluation of the management fees DeAM charges the Funds, considering among other factors the management fees charged by other mutual fund companies for like services, management fees DeAM charges other clients for like services, DeAM's costs of supplying services under the management agreements and related profit margins, possible economies of scale if a Fund grows larger, and the nature and quality of DeAM's services, including fund performance. This report summarizes my evaluation for 2012, including my qualifications, the evaluation process for each of the DWS Funds, consideration of certain complex-level factors, and my conclusions. I served in substantially the same capacity in 2007, 2008, 2009, 2010 and 2011. Qualifications For more than 35 years I have served in various professional capacities within the investment management business. I have held investment analysis and advisory positions, including securities analyst, portfolio strategist and director of investment policy with a large investment firm. I have also performed business management functions, including business development, financial management and marketing research and analysis. Since 1991, I have been an independent consultant within the asset management industry. I have provided services to over 125 client organizations, including investment managers, mutual fund boards, product distributors and related organizations. Over the past ten years I have completed a number of assignments for mutual fund boards, specifically including assisting boards with management contract renewal. I hold a Master of Business Administration degree, with highest honors, from Harvard University and Master of Science and Bachelor of Science (highest honors) degrees from the University of California at Berkeley. I am an independent director and audit committee financial expert for two closed-end mutual funds and have served in various leadership and financial oversight capacities with non-profit organizations. Evaluation of Fees for each DWS Fund My work focused primarily on evaluating, fund-by-fund, the fees charged to each of the 103 mutual fund portfolios in the DWS Fund family. For each Fund, I considered each of the key factors mentioned above, as well as any other relevant information. In doing so I worked closely with the Funds' Independent Directors in their annual contract renewal process, as well as in their approval of contracts for several new funds (documented separately). In evaluating each Fund's fees, I reviewed comprehensive materials provided by or on behalf of DeAM, including expense information prepared by Lipper Analytical, comparative performance information, profitability data, manager histories, and other materials. I also accessed certain additional information from the Lipper and Morningstar databases and drew on my industry knowledge and experience. To facilitate evaluating this considerable body of information, I prepared for each Fund a document summarizing the key data elements in each area as well as additional analytics discussed below. This made it possible to consider each key data element in the context of the others. In the course of contract renewal, DeAM agreed to implement a number of fee and expense adjustments requested by the Independent Directors which will favorably impact future fees and expenses, and my evaluation includes the effects of these changes. Fees and Expenses Compared with Other Funds The competitive fee and expense evaluation for each fund focused on two primary comparisons: The Fund's contractual management fee (the advisory fee plus the administration fee where applicable) compared with those of a group of typically 12-15 funds in the same Lipper investment category (e.g. Large Capitalization Growth) having similar distribution arrangements and being of similar size. The Fund's total expenses compared with a broader universe of funds from the same Lipper investment category and having similar distribution arrangements. These two comparisons provide a view of not only the level of the fee compared with funds of similar scale but also the total expense the Fund bears for all the services it receives, in comparison with the investment choices available in the Fund's investment category and distribution channel. The principal figure-of-merit used in these comparisons was the subject Fund's percentile ranking against peers. DeAM's Fees for Similar Services to Others DeAM provided management fee schedules for all of its US domiciled fund and non-fund investment management accounts in any of the investment categories where there is a DWS Fund. These similar products included the other DWS Funds, non-fund pooled accounts, institutional accounts and sub-advisory accounts. Using this information, I calculated for each Fund the fee that would be charged to each similar product, at the subject Fund's asset level. Evaluating information regarding non-fund products is difficult because there are varying levels of services required for different types of accounts, with mutual funds generally requiring considerably more regulatory and administrative types of service as well as having more frequent cash flows than other types of accounts. Also, while mutual fund fees for similar fund products can be expected to be similar, there will be some differences due to different pricing conditions in different distribution channels (e.g. retail funds versus those used in variable insurance products), differences in underlying investment processes and other factors. Costs and Profit Margins DeAM provided a detailed profitability analysis for each Fund. After making some adjustments so that the presentation would be more comparable to the available industry figures, I reviewed profit margins from investment management alone, from investment management plus other fund services (excluding distribution) provided to the Funds by DeAM (principally shareholder services), and DeAM profits from all sources, including distribution. A later section comments on overall profitability. Economies of Scale Economies of scale — an expected decline in management cost per dollar of fund assets as fund assets grow — are very rarely quantified and documented because of inherent difficulties in collecting and analyzing relevant data. However, in virtually every investment category that I reviewed, larger funds tend to have lower fees and lower total expenses than smaller funds. To see how each DWS Fund compares with this industry observation, I reviewed: The trend in Fund assets over the last five years and the accompanying trend in total expenses. This shows if the Fund has grown and, if so, whether total expense (management fees as well as other expenses) have declined as a percent of assets. Whether the Fund has break-points in its management fee schedule, the extent of the fee reduction built into the schedule and the asset levels where the breaks take effect, and in the case of a sub-advised Fund how the Fund's break-points compare with those of the sub-advisory fee schedule. How the Fund's contractual fee schedule compares with trends in the industry data. To accomplish this, I constructed a chart showing how actual latest-fiscal-year contractual fees of the Fund and of other similar funds relate to average fund assets, with the subject Fund's contractual fee schedule superimposed. Quality of Service — Performance The quality-of-service evaluation focused on investment performance, which is the principal result of the investment management service. Each Fund's performance was reviewed over the past 1, 3, 5 and 10 years, as applicable, and compared with that of other funds in the same investment category and with a suitable market index. In addition, I calculated and reviewed risk-adjusted returns relative to an index of similar mutual funds' returns and a suitable market index. The risk-adjusted returns analysis provides a way of determining the extent to which the Fund's return comparisons are mainly the product of investment value-added (or lack thereof) or alternatively taking considerably more or less risk than is typical in its investment category. I also received and considered the history of portfolio manager changes for each Fund, as this provided an important context for evaluating the performance results. Complex-Level Considerations While this evaluation was conducted mainly at the individual fund level, there are some issues relating to the reasonableness of fees that can alternatively be considered across the whole fund complex: I reviewed DeAM's profitability analysis for all DWS Funds, with a view toward determining if the allocation procedures used were reasonable and how profit levels compared with public data for other investment managers. I considered whether DeAM and affiliates receive any significant ancillary or "fallout" benefits that should be considered in interpreting the direct profitability results. These would be situations where serving as the investment manager of the Funds is beneficial to another part of the Deutsche Bank organization. I considered how aggregated DWS Fund expenses had varied over the years, by asset class and in the context of trends in asset levels. I considered how aggregated DWS Fund performance measures relative to appropriate peers had varied by asset class and over time. I reviewed the structure of the DeAM organization, trends in staffing levels, and information on compensation of investment management and other professionals compared with industry data. Findings Based on the process and analysis discussed above, which included reviewing a wide range of information from management and external data sources and considering among other factors the fees DeAM charges other clients, the fees charged by other fund managers, DeAM's costs and profits associated with managing the Funds, economies of scale, possible fall-out benefits, and the nature and quality of services provided, in my opinion the management fees charged the DWS Funds are reasonable. Thomas H. Mack President, Thomas H. Mack & Co., Inc. Board Members and Officers The following table presents certain information regarding the Board Members and Officers of the fund. Each Board Member's year of birth is set forth in parentheses after his or her name. Unless otherwise noted, (i) each Board Member has engaged in the principal occupation(s) noted in the table for at least the most recent five years, although not necessarily in the same capacity; and (ii) the address of each Independent Board Member is c/o Kenneth C. Froewiss, Chairman, DWS Mutual Funds, P.O. Box 78, Short Hills, NJ 07078. Except as otherwise noted below, the term of office for each Board Member is until the election and qualification of a successor, or until such Board Member sooner dies, resigns, is removed or as otherwise provided in the governing documents of the fund. Because the fund does not hold an annual meeting of shareholders, each Board Member will hold office for an indeterminate period. The Board Members may also serve in similar capacities with other funds in the fund complex. Independent Board Members Name, Year of Birth, Position with the Fund and Length of Time Served1 Business Experience and Directorships During the Past Five Years Number of Funds in DWS Fund Complex Overseen   Other Directorships Held by Board Member Kenneth C. Froewiss (1945) Chairperson since 2013,9 and Board Member since 2001 Adjunct Professor of Finance, NYU Stern School of Business (September 2009-present; Clinical Professor from 1997-September 2009); Member, Finance Committee, Association for Asian Studies (2002-present); Director, Mitsui Sumitomo Insurance Group (US) (2004-present); prior thereto, Managing Director, J.P. Morgan (investment banking firm) (until 1996) — William McClayton (1944) Vice Chairperson since 2013,9 and Board Member since 2004 Private equity investor (since October 2009); previously, Managing Director, Diamond Management & Technology Consultants, Inc. (global consulting firm) (2001-2009); Directorship: Board of Managers, YMCA of Metropolitan Chicago; formerly: Senior Partner, Arthur Andersen LLP (accounting) (1966-2001); Trustee, Ravinia Festival — John W. Ballantine (1946) Board Member since 1999 Retired; formerly, Executive Vice President and Chief Risk Management Officer, First Chicago NBD Corporation/The First National Bank of Chicago (1996-1998); Executive Vice President and Head of International Banking (1995-1996). Directorships: Stockwell Capital Investments PLC (private equity); former Directorships: First Oak Brook Bancshares, Inc. and Oak Brook Bank; Prisma Energy International Chairman of the Board, Healthways, Inc.2 (provider of disease and care management services) (2003- present); Portland General Electric2 (utility company) (2003-present) Henry P. Becton, Jr. (1943) Board Member since 1990 Vice Chair and former President, WGBH Educational Foundation. Directorships: Public Radio International; Public Radio Exchange (PRX); The PBS Foundation; North Bennett Street School (Boston); former Directorships: Association of Public Television Stations; Boston Museum of Science; American Public Television; Concord Academy; New England Aquarium; Mass. Corporation for Educational Telecommunications; Committee for Economic Development; Public Broadcasting Service; Connecticut College Lead Director, Becton Dickinson and Company2 (medical technology company); Lead Director, Belo Corporation2 (media company) Dawn-Marie Driscoll (1946) Board Member since 1987 President, Driscoll Associates (consulting firm); Emeritus Executive Fellow, Center for Business Ethics, Bentley University; formerly, Partner, Palmer & Dodge (1988-1990); Vice President of Corporate Affairs and General Counsel, Filene's (1978-1988). Directorships: Director of ICI Mutual Insurance Company (since 2007); Advisory Board, Center for Business Ethics, Bentley University; Trustee, Southwest Florida Community Foundation (charitable organization); former Directorships: Sun Capital Advisers Trust (mutual funds) (2007-2012), Investment Company Institute (audit, executive, nominating committees) and Independent Directors Council (governance, executive committees) — Keith R. Fox, CFA (1954) Board Member since 1996 Managing General Partner, Exeter Capital Partners (a series of private investment funds) (since 1986). Directorships: Progressive International Corporation (kitchen goods importer and distributor); The Kennel Shop (retailer); former Chairman, National Association of Small Business Investment Companies; former Directorships: BoxTop Media Inc. (advertising); Sun Capital Advisers Trust (mutual funds) (2011-2012) — Paul K. Freeman (1950) Board Member since 1993, and Chairperson (2009-Jan. 8, 2013) Consultant, World Bank/Inter-American Development Bank; Executive and Governing Council of the Independent Directors Council (Chairman of Education Committee); formerly: Project Leader, International Institute for Applied Systems Analysis (1998-2001); Chief Executive Officer, The Eric Group, Inc. (environmental insurance) (1986-1998); Directorships: Denver Zoo Foundation (December 2012-present); former Directorships: Prisma Energy International — Richard J. Herring (1946) Board Member since 1990 Jacob Safra Professor of International Banking and Professor, Finance Department, The Wharton School, University of Pennsylvania (since July 1972); Co-Director, Wharton Financial Institutions Center (since July 2000); Co-Chair, U.S. Shadow Financial Regulatory Committee; Executive Director, Financial Economists Roundtable; formerly: Vice Dean and Director, Wharton Undergraduate Division (July 1995-June 2000); Director, Lauder Institute of International Management Studies (July 2000-June 2006) Director, Japan Equity Fund, Inc. (since September 2007), Thai Capital Fund, Inc. (since 2007), Singapore Fund, Inc. (since September 2007), Independent Director of Barclays Bank Delaware (since September 2010) Rebecca W. Rimel (1951) Board Member since 1995 President and Chief Executive Officer, The Pew Charitable Trusts (charitable organization) (1994 to present); Trustee, Washington College (2011-2013); formerly: Executive Vice President, The Glenmede Trust Company (investment trust and wealth management) (1983-2004); Board Member, Investor Education (charitable organization) (2004-2005); Trustee, Executive Committee, Philadelphia Chamber of Commerce (2001-2007); Director, Viasys Health Care2 (January 2007-June 2007); Trustee, Pro Publica (charitable organization) (2007-2010); Trustee, Thomas Jefferson Foundation (charitable organization) (1994-2012) Director, Becton Dickinson and Company2 (medical technology company) (2012-present); Director, CardioNet, Inc.2 (health care) (2009-present) William N. Searcy, Jr. (1946) Board Member since 1993 Private investor since October 2003; formerly: Pension & Savings Trust Officer, Sprint Corporation2 (telecommunications) (November 1989-September 2003); Trustee, Sun Capital Advisers Trust (mutual funds) (1998-2012) — Jean Gleason Stromberg (1943) Board Member since 1997 Retired. Formerly, Consultant (1997-2001); Director, Financial Markets U.S. Government Accountability Office (1996-1997); Partner, Fulbright & Jaworski, L.L.P. (law firm) (1978-1996). Directorships: The William and Flora Hewlett Foundation; former Directorships: Service Source, Inc., Mutual Fund Directors Forum (2002-2004), American Bar Retirement Association (funding vehicle for retirement plans) (1987-1990 and 1994-1996) — Robert H. Wadsworth Board Member since 1999 President, Robert H. Wadsworth & Associates, Inc. (consulting firm) (1983 to present); Director, National Horizon, Inc. (non-profit organization); Director and Treasurer, The Phoenix Boys Choir Association — Interested Board Member and Officer4 Name, Year of Birth, Position with the Fund and Length of Time Served1,6 Business Experience and Directorships During the Past Five Years Number of Funds in DWS Fund Complex Overseen   Other Directorships Held by Board Member Michael J. Woods5 (1967) Board Member since 2013,9 and Executive Vice President since 20139 Managing Director,3 Deutsche Asset & Wealth Management (2009-present); Head of the Americas Asset Management Business for Deutsche Bank, Member of the Asset and Wealth Management ("AWM") Extended Executive Committee, AWM Global Client Group Executive Committee and the AWM Active Asset Management Executive Committee; CEO and US Regional Head of DWS Investments; formerly: Sr. VP, Head of the Financial Intermediaries and Investments Group of Evergreen Investments (2007-2009), CEO and Vice Chairman of Board of Directors of XTF Global Asset Management (2006-2007), Managing Director — US Head of Sub-Advisory and Investment Only Business at Citigroup Asset Management (2000-2006). Mr. Woods is currently a board member of The Children's Village, The Big Brothers Big Sisters Organization, and The Mutual Fund Education Alliance. 39 — Officers4 Name, Year of Birth, Position with the Fund and Length of Time Served6 Business Experience and Directorships During the Past Five Years W. Douglas Beck, CFA7 (1967) President, 2011-present Managing Director,3 Deutsche Asset & Wealth Management (2006-present); President of DWS family of funds and Head of Product Management, U.S. for DWS Investments; formerly: Executive Director, Head of Product Management (2002-2006) and President (2005-2006) of the UBS Funds at UBS Global Asset Management; Co-Head of Manager Research/Managed Solutions Group, Merrill Lynch (1998-2002) John Millette8 (1962) Vice President and Secretary, 1999-present Director,3 Deutsche Asset & Wealth Management Paul H. Schubert7 (1963) Chief Financial Officer, 2004-present Treasurer, 2005-present Managing Director,3 Deutsche Asset & Wealth Management (since July 2004); formerly: Executive Director, Head of Mutual Fund Services and Treasurer for UBS Family of Funds (1998-2004); Vice President and Director of Mutual Fund Finance at UBS Global Asset Management (1994-1998) Caroline Pearson8 (1962) Chief Legal Officer, 2010-present Managing Director,3 Deutsche Asset & Wealth Management; formerly: Assistant Secretary for DWS family of funds (1997-2010) Melinda Morrow7 (1970) Vice President, 2012-present Director,3 Deutsche Asset & Wealth Management Hepsen Uzcan8 (1974) Assistant Secretary, since 20139 Vice President, Deutsche Asset & Wealth Management Paul Antosca8 (1957) Assistant Treasurer, 2007-present Director,3 Deutsche Asset & Wealth Management Jack Clark8 (1967) Assistant Treasurer, 2007-present Director,3 Deutsche Asset & Wealth Management Diane Kenneally8 (1966) Assistant Treasurer, 2007-present Director,3 Deutsche Asset & Wealth Management John Caruso7 (1965) Anti-Money Laundering Compliance Officer, 2010-present Managing Director,3 Deutsche Asset & Wealth Management Robert Kloby7 (1962) Chief Compliance Officer, 2006-present Managing Director,3 Deutsche Asset & Wealth Management 1 The length of time served represents the year in which the Board Member joined the board of one or more DWS funds currently overseen by the Board. 2 A publicly held company with securities registered pursuant to Section 12 of the Securities Exchange Act of 1934. 3 Executive title, not a board directorship. 4 As a result of their respective positions held with the Advisor, these individuals are considered "interested persons" of the Advisor within the meaning of the 1940 Act. Interested persons receive no compensation from the fund. 5 The mailing address of Mr. Woods is 60 Wall Street, New York, New York 10005. Mr. Woods is an interested Board Member by virtue of his positions with Deutsche Asset & Wealth Management. As an interested person, Mr. Woods receives no compensation from the fund. Mr. Woods is a board member of the following trusts and corporations: Cash Account Trust, DWS Market Trust, DWS Money Funds, DWS State Tax-Free Income Series, DWS Target Fund, DWS Value Series, Inc., DWS Variable Series II, Investors Cash Trust, Tax-Exempt California Money Market Fund, DWS Global High Income Fund, Inc., DWS High Income Opportunities Fund, Inc., DWS High Income Trust, DWS Multi-Market Income Trust, DWS Municipal Income Trust, DWS Strategic Income Trust and DWS Strategic Municipal Income Trust. 6 The length of time served represents the year in which the officer was first elected in such capacity for one or more DWS funds. 7 Address: 60 Wall Street, New York, NY 10005. 8 Address: One Beacon Street, Boston, MA 02108. 9 Effective as of January 9, 2013. The fund's Statement of Additional Information ("SAI") includes additional information about the Board Members. The SAI is available, without charge, upon request. If you would like to request a copy of the SAI, you may do so by calling the following toll-free number: (800) 728-3337. Notes DWS Investments Distributors, Inc. 222 South Riverside Plaza Chicago, IL 60606 (800) 621-1148 vit-scif-2 (R-025818-2 2/13) ITEM 2. CODE OF ETHICS As of the end of the period covered by this report, the registrant has adopted a code of ethics, as defined in Item 2 of Form N-CSR, that applies to its Principal Executive Officer and Principal Financial Officer. There have been no amendments to, or waivers from, a provision of the code of ethics during the period covered by this report that would require disclosure under Item 2. A copy of the code of ethics is filed as an exhibit to this Form N-CSR. ITEM 3. AUDIT COMMITTEE FINANCIAL EXPERT The fund’s audit committee is comprised solely of trustees who are "independent" (as such term has been defined by the Securities and Exchange Commission ("SEC") in regulations implementing Section 407 of the Sarbanes-Oxley Act (the "Regulations")). The fund’s Board of Trustees has determined that there are several "audit committee financial experts" (as such term has been defined by the Regulations) serving on the fund’s audit committee including Mr. Paul K. Freeman, the chair of the fund’s audit committee. An “audit committee financial expert” is not an “expert” for any purpose, including for purposes of Section 11 of the Securities Act of 1933 and the designation or identification of a person as an “audit committee financial expert” does not impose on such person any duties, obligations or liability that are greater than the duties, obligations and liability imposed on such person as a member of the audit committee and board of directors in the absence of such designation or identification. ITEM 4. PRINCIPAL ACCOUNTANT FEES AND SERVICES DWS SMALL CAP INDEX VIP FORM N-CSR DISCLOSURE RE: AUDIT FEES The following table shows the amount of fees that PricewaterhouseCoopers, LLP (“PWC”), the Fund’s independent registered public accounting firm, billed to the Fund during the Fund’s last two fiscal years.The Audit Committee approved in advance all audit services and non-audit services that PWC provided to the Fund. Services that the Fund’s Independent Registered Public Accounting Firm Billed to the Fund Fiscal Year Ended December 31, Audit Fees Billed to Fund Audit-Related Fees Billed to Fund Tax Fees Billed to Fund All Other Fees Billed to Fund $ $
